         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 1 of 76



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                           No. CR. 17-2556 JB

LEOTHA WILLIAMS,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on: (i) Defendant Leotha Williams’ First Set of

Objections to the Presentence Report, filed March 16, 2020 (Doc. 198)(“First Objections”); and

(ii) Defendant Leotha Williams’ Second Set of Objections to the Presentence Report, filed March

16, 2020 (Doc. 199)(“Second Objections”). The primary issues are: (i) whether the Court should

amend the Presentence Investigation Report ¶ 11, at 8, filed January 6, 2020 (Doc. 184)(“PSR”),

to omit its characterization of Defendant Leotha Williams’ co-Defendant, Adonis Baker, as the

most active sex trafficker in Albuquerque, New Mexico; (ii) whether the Court should amend the

PSR’s ¶ 14, at 9, to omit its statement that Baker placed advertisements for trafficked women in

Texas, Arizona, Nevada, Illinois, Tennessee, Alabama, Missouri, Kansas, and Virginia;

(iii) whether the Court should amend the PSR’s ¶ 14, at 9, to omit its reference to Baker’s use of a

firearm in forcing Jane Doe 2, Williams’ victim, to get into a car with Baker and Williams;

(iv) whether the Court should amend the PSR’s ¶ 17, at 9, to omit its description of Baker’s abuse

of Jane Doe; (v) whether the Court should amend the PSR’s ¶ 18, at 9, to omit its characterization

that girls and women in Williams and his co-Defendants’ employment were not free to leave such

that Jane Doe 2 had to escape from Williams and his co-Defendants; (vi) whether the Court should
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 2 of 76



amend the PSR ¶ 23, at 10, to omit its characterization that Williams conspired and engaged in an

extensive human trafficking organization; (vii) whether the Court can rely on Baker’s sale of Jane

Doe 7, a sex worker, to Cornelius Galloway in March, 2016, as conduct relevant to Williams’

sentence; (viii) whether the Court should amend the PSR’s ¶ 46, at 13, to omit instances of Baker’s

sexual abuse of his victims, because there is no evidence that Williams was aware of this abuse;

(ix) whether the Court should amend the PSR’s ¶ 47, at 13, because there is insufficient evidence

that Baker held one of victim’s children hostage to intimidate the victim to continue working for

Baker; (x) whether the Court should amend the PSR’s ¶ 50, at 14, because there is insufficient

evidence that Baker and Williams took several victims to Colorado Springs, Colorado, to engage

in sex work; (xi) whether the Court should apply the United States Sentencing Commission

Guidelines Manual (“U.S.S.G.” or “Guidelines”) § 2G1.1, rather than U.S.S.G. § 2A3.1, to

Williams’ offense, because Williams did not coerce or intimidate the sex workers that Baker

employed, but rather persuaded them to continue working; (xii) if U.S.S.G. § 2A3.1 applies,

whether Williams abducted Jane Doe 2 such that a 4-level enhancement for abduction under

U.S.S.G. §2A3.1(b)(5) applies; (xiii) whether Williams’ offense involved physical restraint of Jane

Doe 2 such that U.S.S.G. § 3A1.3’s 2-level enhancement applies; and (xiv) whether Williams’ role

was sufficiently minimal that he should receive a 4-level adjustment pursuant to U.S.S.G.

§ 3B1.2(a). Williams’ primary argument for several of these objections is that he was unaware of

and not present for much of Baker’s abuse. See First Objections at 2-5. The Court concludes that

many -- but not all -- of Baker’s acts to whose inclusion in the PSR Williams objects are

foreseeably within the scope and in furtherance of Williams’ jointly undertaken criminal activity.

See U.S.S.G. § 1B1.3. Accordingly, the Court concludes that: (i) Plaintiff United States of




                                               -2-
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 3 of 76



America has not proven by a preponderance of the evidence that Baker was Albuquerque’s most

active sex trafficker, so the Court will amend the PSR’s ¶ 11, at 8, to omit that characterization,

unless the United States presents evidence at the sentencing hearing that supports the PSR’s

characterization of Baker; (ii) although Baker placed sex-worker advertisements in other states,

advertisements beyond New Mexico and Colorado were not within the scope of jointly undertaken

conduct in which Williams agreed to assist, and so the Court will amend the PSR’s ¶ 14, at 9;

(iii) Baker’s use of a firearm in directing Jane Doe 2 to get into a vehicle with Baker and Williams

was foreseeably in furtherance and in the scope of jointly undertaken criminal activity, so the Court

will not amend the PSR’s ¶ 14, at 9; (iv) the relevance of Baker’s abuse does not depend on

Williams’ knowledge, because that abuse was central to Williams and his co-Defendants’ criminal

enterprise, so the Court will not amend the PSR’s ¶ 17, at 9; (v) the United States has proven by a

preponderance of the evidence that sex workers in Williams’ employ were not free to quit or leave,

so the Court will not amend the PSR’s ¶ 18, at 10; (vi) the United States has not proven by a

preponderance of the evidence that Williams conspired and engaged in an extensive trafficking

organization, so the Court will not amend the PSR’s ¶ 23, at 10; (vii) that Baker sold Jane Doe 7

to another trafficker is illustrative of Williams’ offense and so is relevant under 18 U.S.C. § 3661;

(viii) Baker’s sexual abuse of sex workers in the Defendants’ employ is relevant to Williams’

offense under 18 U.S.C. § 3661, so the Court will not amend the PSR’s ¶ 46, at 12; (ix) there is

sufficient evidence that Baker held one of his victim’s children hostage to coerce the victim’s

subservience, and this incident is relevant under 18 U.S.C. § 3661, so the Court will not amend the

PSR’s ¶ 50, at 14; (x) there is sufficient evidence that Baker took several victims to Colorado

Springs to engage in sex work, and this conduct is relevant to Williams’ offense under 18 U.S.C.




                                                -3-
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 4 of 76



§ 3661, so the Court will not amend the PSR’s ¶ 50, at 14; (xi) U.S.S.G. § 2A3.1 properly applies

to Williams’ offense, because, although he pled guilty to violating 18 U.S.C. § 2422(a), his offense

conduct involved coercive behavior that § 2A3.1 cross references; (xii) § 2A3.1(b)(5)’s 4-level

enhancement applies, because Williams aided and abetted Baker when he forcibly abducted Jane

Doe 2, transported her to another state, and forced Jane Doe 2 to engage in sex work; (xiii) Baker

forcibly restrained Jane Doe 2, and Williams aided and abetted that restraint, such that § 3A1.3’s

2-level enhancement applies; and (xiv) Williams’ role in the sex-trafficking enterprise was not

supervisory or managerial, but also was not minimal, so a 2-level reduction in Williams’ offense

level is appropriate. The Court also concludes that the PSR’s application of a 4-level enhancement

under §2A3.1(b)(1) is proper and does not constitute double counting, but that the PSR improperly

applies a 2-level enhancement under § 2A3.1(b)(4), because Williams’ victim did not sustain

serious bodily injury. Accordingly, the Court sustains in part and overrules in part the First

Objections, and sustains in part and overrules in part the Second Objections.

                                  FACTUAL BACKGROUND

       The Court takes its facts from the PSR and the Plea Agreement, filed October 15, 2019

(Doc. 173). Between 2014 and 2017, Baker led a sex trafficking organization in which co-

defendant Inkosi Grandberry and Williams assisted. See PSR ¶ 23, at 10. Grandberry and

Williams served as Baker’s lieutenants, assisting Baker in capturing women and ensuring their

continued subservience. See PSR ¶ 23, at 10. Baker typically targeted homeless or drug-addicted

girls and women whom he lured into his control by offering drugs and shelter, and whom he then

forced into sex work. See PSR ¶ 23, at 10. Baker typically carried a firearm that he made visible

to his victims. See PSR ¶ 23, at 10. In at least two instances, Baker picked up women he had




                                               -4-
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 5 of 76



previously not met and immediately drove them to other cities and states to engage in sex work.

See PSR ¶ 23, at 10. One victim reported being drugged into unconsciousness and waking up in

another state. See PSR ¶ 23, at 10.

       On January 26, 2018, law enforcement interviewed Jane Doe 7, another woman who had

worked for Baker. See PSR ¶ 44, at 13. Tobi Stanfill, another sex worker, introduced Jane Doe 7

to Baker, and Baker later sold Stanfill to Cornelius Galloway, another trafficker. See PSR ¶ 14, at

13. Jane Doe 7 reported that Baker physically attacked other sex workers, including striking

Stanfill’s head with a wooden chair leg and breaking another worker’s leg. See PSR ¶¶ 48-49, at

13. After Baker sold Stanfill, she was murdered. See PSR ¶ 44, at 13. Jane Doe 7 also reported

that Baker took photographs of Jane Doe 7, which he posted on Backpage.com as advertisements.

See PSR ¶ 45, at 13. Baker forced Jane Doe 7 to work every day and required her to earn $1,500.00

a day. See PSR § 45, at 13. Jane Doe 7 earned $80.00 to $200.00 per “date,” but Baker collected

all the money that she earned. PSR ¶ 45, at 13. The PSR states that Baker gave Jane Doe 7 drugs

and “prevent[ed] her from seeing her infant child” when she refused to work. PSR ¶ 45, at 13.

       In July or August, 2016, Baker and Williams approached Jane Doe 2 on Central Avenue in

Albuquerque. See PSR ¶ 14, at 9. Baker showed Jane Doe 2 a handgun, and told her to get into

Baker’s car with him and Williams. See PSR ¶ 14, at 9. Baker told Jane Doe 2 that she had “no

choice” but to get inside the car. PSR ¶ 14, at 9. Baker and Williams then drove Jane Doe 2 to a

hotel in Colorado Springs, where Baker kept other women who were working for him. See PSR

¶ 14, at 9. During the drive to Colorado Springs, Baker bought Jane Doe 2 lingerie at a Walmart,

where Baker took photographs of Jane Doe 2 that he posted to Backpage.com. See PSR ¶ 16, at 9.

In Colorado Springs, Baker forced Jane Doe 2 to engage in fifteen to twenty “dates.” PSR ¶ 17,




                                               -5-
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 6 of 76



at 9. Jane Doe 2 had to give Baker all the money that she earned. See PSR ¶ 17, at 9. On the two

or three instances in which Jane Doe 2 did not give Baker money, he assaulted her and, in one

instance, raped her. See PSR ¶ 17, at 9. During Jane Doe 2’s time in Colorado Springs, Williams

acted as “guard and security for the victims when Baker was not around.” PSR ¶17, at 9. In

September, 2016, Jane Doe 2 fled with the help of another sex worker. See PSR ¶ 18, at 9.

       In January, 2017, Baker called the Albuquerque Police Department (“APD”) and reported

that Jane Doe 7 had abandoned her infant child after she refused to work. PSR ¶ 47, at 13. Baker

told Jane Doe 7 that, if she did not work for him, he could “make money off her baby.” PSR ¶ 47,

at 13. APD officers visited Baker’s apartment, but Baker had already left with Jane Doe 7’s child.

See PSR ¶ 47, at 13. Jane Doe 7 told APD officers that “Baker forcibly took her baby and told her

she needs to make a certain amount of money to get the baby back.” PSR ¶ 47, at 13. Williams

was present at Baker’s apartment during this interview. See PSR ¶ 47, at 13.

       Jane Doe 7 described Williams as Baker’s “pimp partner.” PSR ¶ 45, at 13. Jane Doe 7

said that Williams guarded the sex workers’ movements when Baker was not around. See PSR ¶

46, at 13. In June, 2017, Baker and Williams took Jane Doe 7 and two other sex workers to

Colorado Springs to engage in sex work. See PSR ¶ 50, at 14. Jane Doe 7 reported that, in another

instance, Baker brought another woman back with him to Colorado Springs to engage in sex work.

See PSR ¶ 50, at 14. The woman reported that Baker drugged her in Albuquerque and she awoke

in Colorado Springs. See PSR ¶ 50, at 14.

                              PROCEDURAL BACKGROUND

       On September 11, 2019, a federal Grand Jury issued a twenty-count Superseding

Indictment that charged Baker, Williams, and Inkosi Grandberry with violating 18 U.S.C.




                                              -6-
          Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 7 of 76



§§ 1591(a)(1) and (d), 2422(a), and 2423(a) and (e). See Superseding Indictment ¶¶1-20, at 1-8,

filed September 11, 2019 (Doc. 153)(“Indictment”). The Indictment charges Williams with:

(i) two counts of violating § 1591(a)(1), see Indictment ¶¶ 5, 13, at 3, 6; (ii) two counts of violating

§ 2422(a), see Indictment ¶¶ 6, 14, at 3-4, 6; and (iii) one count of violating § 2421(a), see

Indictment ¶ 15, at 6. On October 15, 2019, Williams pled guilty to Count 6, and admitted to

violating 18 U.S.C. §§ 2 and 2422(a). See Plea Agreement ¶ 8, at 3. Williams states:

               At some point between June 2016 and September 2016, I, Leotha Williams,
       went with my co-defendant, Adonis Baker to approach Jane Doe 2 near a bus stop
       and Central Ave. in Albuquerque, New Mexico. The two of us made it clear to her
       that she was to get in our vehicle. I knew at the time that she would be immediately
       driven from Albuquerque, New Mexico to Colorado Springs, Colorado for the
       purpose of working as a prostitute. I knowingly aided and abetted my co-defendant
       to persuade Jane Doe 2 to travel in interstate commerce to engage in prostitution.
       When we arrived in Colorado Springs, I helped make sure Jane Doe 2 was
       accounted for and engaged in prostitution.

Plea Agreement ¶ 9, at 4. The Plea Agreement reflects the United States and Williams’ agreement

that a sentence of thirty-six to sixty months is appropriate. See Plea Agreement ¶ 11, at 5.

       Although Williams pled guilty to § 2422(a), the USPO uses U.S.S.G. § 2A3.1 to determine

his base offense level, because § 2G1.1(c)(1) cross references § 2A3.1. See PSR ¶ 29, at 11. The

USPO thus calculates a base offense level of 30, whereas, under § 2G1.1(c)(1), Williams’ base

offense level would be 14. See PSR ¶ 29, at 11; U.S.S.G. §§ 2A3.1, 2G1.1. The USPO then adds

a series of enhancements, beginning with a 4-level enhancement under U.S.S.G. § 2A3.1(b)(1),

because Williams’ offense involves conduct that 18 U.S.C. § 2241(a) or (b) describes. See PSR ¶

30, at 11. The USPO then adds a 2-level increase under § 2A3.1(b)(4), which applies if the victim

sustained serious bodily injury.      See PSR ¶ 31, at 11. The USPO further adds a 4-level

enhancement under § 2A3.1(b)(5), which applies if the offense conduct involved abduction, and a




                                                 -7-
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 8 of 76



2-level enhancement under § 3A1.3, which applies if the victim was physically restrained. See

PSR ¶ 32, at 11. The USPO then applies a 3-level decrease for Williams’ acceptance of

responsibility and assistance to authorities. See PSR ¶¶ 38-39, at 12. The USPO thus calculates a

total offense level of 39. See PSR ¶ 40, at 12. Although Williams has a series of convictions,

including for felony robbery, these convictions do not factor into Williams’ criminal history score,

which is zero, because Williams committed the offenses more than fifteen years before this federal

offense. See PSR ¶ 62, at 17; U.S.S.G. § 4A1.2(c), (e)(3). According to the PSR, Williams’ total

offense level and criminal history category results in a Guidelines imprisonment range of 262 to

327 months. See PSR ¶ 114, at 28. The maximum imprisonment term for § 2422(a), however, is

twenty years. See 18 U.S.C. § 2422(a).

       Williams objects to the PSR’s inclusion of several of Baker’s acts, of which Williams

asserts he was unaware. See First Objections at 2-4. Williams’ primary objection, however, is to

the USPO’s application of § 2A3.1 rather than § 2G1.1. See Second Objections at 3-4. Williams

also argues that, if the Court determines that § 2A3.1 applies, the Court should not apply

§ 2A3.1(b)(5)’s 4-level enhancement, which applies to § 2A3.1 offenses involving abduction. See

Second Objections at 4. Williams further argues that § 3A1.3’s 2-level enhancement for offenses

involving physical restraint does not apply. See Second Objections at 5. Last, Williams asserts

that he played a minimal role in Baker’s enterprise such that the Court should apply a mitigating-

role adjustment to his offense level. See Objections at 5-6. Both the United States and the USPO

disagree with each of Williams’ objections. See United States’ Response to Defendant Williams’

Second Set of Objections to the Presentence Report (Doc. 199) at 4-8, filed March 27, 2020

(Doc. 207)(“Response”); Addendum to the Presentence Report at 1-9, filed March 26 2020




                                               -8-
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 9 of 76



(Doc. 202)(“Addendum”). The United States agrees, however, that Williams did not hold a

managerial or supervisory role in Baker’s enterprise, so the United States stipulates to the

application of a mitigating-role adjustment. See Response at 8.

                     RELEVANT LAW REGARDING THE GUIDELINES

       In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court of the United States

of America severed the mandatory provisions from the Sentencing Reform Act, Pub. L. No. 98-

473, 98 Stat. 1976, thus making Guidelines sentencing ranges effectively advisory. In excising

the two sections, the Supreme Court left the remainder of the Sentencing Reform Act intact,

including 18 U.S.C. § 3553: “Section 3553(a) remains in effect, and sets forth numerous factors

that guide sentencing. Those factors in turn will guide appellate courts, as they have in the past,

in determining whether a sentence is unreasonable.” United States v. Booker, 543 U.S. at 261.

       Congress has directed sentencing courts to impose a sentence “sufficient, but not greater

than necessary” to comply with four statutorily defined purposes enumerated in 18

U.S.C. § 3553(a)(2):

              (A)     to reflect the seriousness of the offense, to promote respect for the
       law, and to provide just punishment for the offense;

               (B)     to afford adequate deterrence to criminal conduct;

               (C)     to protect the public from further crimes of the defendant; and

               (D)    to provide the defendant with needed educational or vocational
       training, medical care, or other correctional treatment in the most effective
       manner . . . .

18 U.S.C. § 3553(a)(2)(A)-(D).

       [A] defendant who has been found guilty of an offense described in any Federal
       statute . . . shall be sentenced in accordance with the provisions of this chapter so
       as to achieve the purposes set forth in subparagraphs (A) through (D) of section




                                               -9-
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 10 of 76



        3553(a)(2) to the extent that they are applicable in light of all the circumstances of
        the case.

18 U.S.C. § 3551. To achieve these purposes, § 3553(a) directs sentencing courts to consider:

(i) the Guidelines; (ii) the nature of the offense and of the defendant’s character; (iii) the available

sentences; (iv) the policy favoring uniformity in sentences for defendants who commit similar

crimes; (v) the need to provide restitution to victims; and (vi) any pertinent United States

Sentencing Commission policy statements in effect on the date of sentencing. See 18 U.S.C.

§ 3553(a)(1), (3)-(7).

        Although the Guidelines are no longer mandatory, both the Supreme Court and the United

States Court of Appeals for the Tenth Circuit have clarified that, while the Guidelines are one of

several factors which § 3553(a) enumerates, they require careful consideration. See Rita v. United

States, 551 U.S. 338, 349 (2007)(“The Guidelines as written reflect the fact that the Sentencing

Commission examined tens of thousands of sentences and worked with the help of many others in

the law enforcement community over a long period of time in an effort to fulfill [its] statutory

mandate.”); United States v. Cage, 451 F.3d 585, 593 (10th Cir. 2006)(describing the Guidelines

as more than “just one factor among many”). They are significant, because “the Guidelines are an

expression of popular political will about sentencing that is entitled to due consideration . . . [and]

represent at this point eighteen years’ worth of careful consideration of the proper sentence for

federal offenses.”       United States v. Cage, 451 F.3d at 593 (internal quotation marks

omitted)(quoting United States v. Terrell, 445 F.3d 1261, 1265 (10th Cir. 2006)). A reasonable

sentence is one that also “avoid[s] unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a). See United States

v. Booker, 543 U.S. at 261-62.




                                                 - 10 -
           Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 11 of 76



       The Tenth Circuit has “joined a number of other circuits in holding that a sentence within

the applicable Guidelines range is presumptively reasonable.” United States v. Terrell, 445 F.3d

1261, 1264 (10th Cir. 2006), overruled on other grounds by Rita v. United States, 551 U.S. at 349,

as recognized in United States v. Zamora-Solorzano, 528 F.3d 1247, 1251 n.3 (10th Cir. 2008).

This presumption, however, is an appellate presumption, and not one that the trial court can or

should apply. See Gall v. United States, 552 U.S. 38, 46-47 (2007); Kimbrough v. United States,

552 U.S. 85, 90-91 (2007); Rita v. United States, 551 U.S. at 351. Instead, the trial court must

undertake the § 3553(a) balancing of factors without any presumption in favor of the advisory1


       1
         Attorneys and courts often say that the “Guidelines” are advisory, but it appears more
appropriate to say that the resulting Guidelines ranges are advisory. Gall v. United States, 552
U.S. at 46 (“As a result of our decision [in United States v. Booker], the Guidelines are now
advisory . . . .”); United States v. Leroy, 298 F. App’x 711, 712 (10th Cir.
2008)(unpublished)(“[T]he Guidelines are advisory, not mandatory.”); United States v. Sells, 541
F.3d 1227, 1237 (10th Cir. 2008)(“[T]he sentence ultimately imposed by the district court was
based on a correctly calculated Guidelines range, a stated consideration of the § 3553(a) factors,
and an understanding that the Guidelines are advisory.”). The Court must consider the Guidelines,
see Gall v. United States, 552 U.S. at 46 (“It is . . . clear that a district judge must give serious
consideration to the extent of any departure from the Guidelines . . . .”), and must accurately
calculate the Guidelines range, see Gall v. United States, 552 U.S. at 49 (“[A] district court should
begin all sentencing proceedings by correctly calculating the applicable Guidelines range.”). The
Court is not mandated, however, to apply a sentence within the calculated Guidelines range. See
United States v. Sierra-Castillo, 405 F.3d 932, 936 n.2 (10th Cir. 2005)(“[D]istrict courts post-
Booker have discretion to assign sentences outside of the Guidelines-authorized range . . . .”).
Accord United States v. Chavez-Rodarte, No. CR 08-2499 JB, 2010 WL 3075285, at *2-3 (D.N.M.
July 16, 2010)(Browning, J.).

                The Court must adhere to the following three-step sequence when
       sentencing a criminal defendant: first, determining the appropriate sentencing range
       on the basis of Guidelines’ chapters 2 through 4; next, applying Guidelines-
       contemplated departures based on parts 5H and 5K; and, only then, varying from
       the Guidelines framework on the basis of the § 3553(a) factors taken as a whole.
       The Court must follow this sequence, because: (i) the Guidelines expressly provide
       for it, and courts must still consult the Guidelines, even if they will subsequently
       vary from them in the third step of the sequence; and (ii) adherence to this sequence
       is the only way to give effect to 18 U.S.C. § 3553(e).



                                               - 11 -
        Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 12 of 76



Guidelines sentence. See Rita v. United States, 551 U.S. at 351; Gall v. United States, 552 U.S.

at 46-47; Kimbrough v. United States, 552 U.S. at 90-91.

             While the Supreme Court’s decision in United States v. Booker has given the
       sentencing court discretion that it did not have earlier, the sentencing court’s first
       task remains to accurately and correctly determine the advisory-guideline sentence.
       Thus, before the sentencing court takes up a defendant’s Booker arguments, the
       sentencing court must first determine whether the defendant is entitled to downward
       departures. The sentencing court may, however, also use these same departure




       ....

               The Supreme Court held in United States v. Booker that “district courts,
       while not bound to apply the Guidelines, must consult those Guidelines and take
       them into account when sentencing,” 543 U.S. at 264, but further expounded in
       Kimbrough v. United States, 552 U.S. 85 (2007), that “courts may vary [from the
       Guidelines ranges] based solely on policy considerations, including disagreements
       with the Guidelines,” 552 U.S. at 101 (alteration in original)(internal quotation
       marks omitted). In theory, this freedom could mean that a district court may excise
       individual portions of the Guidelines along the way as it performs an otherwise by-
       the-book Guidelines analysis, end up with a sentence with built-in variances, and
       never even know what sentence a true, rigid Guidelines application would yield. In
       practice, however, appellate courts expect district courts to first obtain the true
       Guidelines’ sentence range and circumscribe their United States v. Booker-granted
       authority to post-Guidelines analysis “variances.” Irizarry v. United States, 553
       U.S. 708, 710-16 (2008). A district court that attempts to vary from
       U.S.S.G. § 1B1.1’s basic sequence most likely acts procedurally unreasonably. See
       Gall v. United States, 552 U.S. 38, 51 (2007)(holding that a sentence is procedurally
       reasonable if “the district court committed no significant procedural error, such as
       failing to calculate (or improperly calculating) the Guidelines range, treating the
       Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a
       sentence based on clearly erroneous facts, or failing to adequately explain the
       chosen sentence” (emphasis added)).

United States v. Nolf, 30 F. Supp. 3d                   1200,   1222-24,     (D.N.M.     June   20,
2014)(Browning, J.)(emphasis in original).



                                               - 12 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 13 of 76



       factors in the Booker calculus, even if the court does not grant a downward
       departure.

United States v. Apodaca-Leyva, No. CR 07-1479 JB, 2008 WL 2229550, at *6 (D.N.M. Feb. 13,

2008)(Browning, J.). The Supreme Court has recognized, however, that sentencing judges are “in

a superior position to find facts and judge their import under § 3553(a) in each particular case.”

Kimbrough v. United States, 552 U.S. at 89. Applying § 3553(a)’s factors, the Court has

concluded that the case of an immigrant who illegally re-entered the United States to provide for

his two children and two siblings was not materially different from other re-entry cases, and, thus,

no variance from the Guidelines sentence was warranted. See United States v. Almendares-Soto,

No. CR 10-1922 JB, 2010 WL 5476767, at *12 (D.N.M. Dec. 14, 2010)(Browning, J.). On the

other hand, in United States v. Jager, No. CR 10-1531 JB, 2011 WL 831279 (D.N.M. Feb. 17,

2011)(Browning, J.), although the defendant’s military service was not present to an unusual

degree and, thus, did not warrant a departure, the Court concluded that a variance was appropriate,

because the defendant’s military service was “superior and uniformly outstanding,” as the

defendant appeared to have been “trustworthy[] and dedicated, and he served with distinction.”

2011 WL 831279, at *14.

 LAW REGARDING THE BURDEN OF PROOF REQUIRED FOR ENHANCEMENTS
                     UNDER THE GUIDELINES

       In Apprendi v. New Jersey, 530 U.S. 466 (2000)(“Apprendi”), the Supreme Court

reaffirmed the principle that it is permissible for sentencing judges “to exercise discretion -- taking

into consideration various factors relating both to offense and offender -- in imposing judgment

within the range prescribed by statute.” 530 U.S. at 481. The Supreme Court cautioned, however,

that the Constitution of the United States of America limits this discretion, and the Sixth




                                                - 13 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 14 of 76



Amendment to the Constitution requires that, “[o]ther than the fact of a prior conviction, any fact

that increases the penalty for a crime beyond the prescribed statutory maximum must be submitted

to a jury, and proved beyond a reasonable doubt.” Apprendi, 530 U.S. at 490. In Blakely v.

Washington, 542 U.S. 296 (2004), the Supreme Court elaborated on its holding in Apprendi,

stating that the “‘statutory maximum’ for Apprendi purposes is the maximum sentence a judge

may impose solely on the basis of the facts reflected in the jury verdict or admitted by the

defendant.” Blakely v. Washington, 542 U.S. at 303 (emphasis and citations omitted). In United

States v. Booker, however, the Supreme Court held that, because the sentencing guidelines are no

longer mandatory, “Apprendi does not apply to the present advisory-Guidelines regime.” United

States v. Ray, 704 F.3d 1307, 1314 (10th Cir. 2013). See United States v. Booker, 543 U.S. at 259

(“[W]ithout this provision [of the Guidelines statute] -- namely, the provision that makes the

relevant sentencing rules mandatory and imposes binding requirements on all sentencing judges -

- the statute falls outside the scope of Apprendi’s requirement.” (alterations and internal quotations

marks omitted)). More recently, the Supreme Court held that the requirements in Apprendi apply

to facts that increase a defendant’s mandatory minimum sentence. See Alleyne v. United States,

570 U.S. 99, 103 (2013)(“Alleyne”).

       In United States v. Magallanez, 408 F.3d 672 (10th Cir. 2005), the Tenth Circuit held that

Blakely v. Washington and United States v. Booker did not change the district court’s

enhancement findings analysis. See United States v. Magallanez, 408 F.3d at 684-85. United

States v. Magallanez involved plain-error review of a drug sentence in which a jury found the

defendant guilty of conspiracy to possess with intent to distribute and of distributing

methamphetamine. See 408 F.3d at 676. As part of its verdict, the jury, through a special




                                                - 14 -
           Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 15 of 76



interrogatory, attributed to the defendant between 50 and 500 grams of methamphetamine. See

408 F.3d at 682. At sentencing, however, the judge -- based on testimony of the various amounts

that government witnesses indicated they had sold to the defendant -- attributed 1200 grams of

methamphetamine to the defendant and used that amount to increase his sentence under the

Guidelines.    See 408 F.3d at 682.      The district court’s findings increased the defendant’s

Guidelines sentencing range from 63 to 78 months to 121 to 151 months. See 408 F.3d at 682-83.

On appeal, the Tenth Circuit stated that, both before and after Congress’ passage of the Sentencing

Reform Act, “sentencing courts maintained the power to consider the broad context of a

defendant’s conduct, even when a court’s view of the conduct conflicted with the jury’s verdict.”

408 F.3d at 684. Although United States v. Booker made the Guidelines ranges “effectively

advisory,” the Tenth Circuit reaffirmed that “district courts are still required to consider Guideline

ranges, which are determined through application of the preponderance standard, just as they were

before.” United States v. Magallanez, 408 F.3d at 685 (citation omitted).

       The Tenth Circuit, while “recognizing ‘strong arguments that relevant conduct causing a

dramatic increase in sentence ought to be subject to a higher standard of proof,’” has “long held

that sentencing facts in the ‘ordinary case’ need only be proven by a preponderance.” United

States v. Olsen, 519 F.3d 1096, 1105 (10th Cir. 2008)(quoting United States v. Washington, 11

F.3d 1510, 1516 (10th Cir. 1993)).2 “[T]he application of an enhancement . . . does not implicate


       2
         Although the Tenth Circuit stated in United States v. Washington that “the issue of a
higher than a preponderance standard is foreclosed in this circuit,” 11 F.3d at 1516, the Tenth
Circuit has since classified its holding as leaving “open the possibility that due process may require
proof by clear and convincing evidence before imposition of a Guidelines enhancement that
increases a sentence by an ‘extraordinary or dramatic’ amount,” United States v. Ray, 704 F.3d
at 1314 (quoting United States v. Olsen, 519 F.3d at 1105). See United States v. Olsen, 519 F.3d
at 1105 (affirming the use of the preponderance-of-the-evidence standard for sentencing facts that



                                                - 15 -
           Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 16 of 76



the Supreme Court’s holding in Apprendi v. New Jersey.” United States v. Reyes-Vencomo, No.

CR 11-2563 JB, 2012 WL 2574810, at *3 (D.N.M. June 26, 2012)(Browning, J.). The Tenth

Circuit applies Apprendi’s requirement that a fact be submitted to a jury only where the fact would

increase a defendant’s sentence “above the statutory maximum permitted by the statute of

conviction.” United States v. Price, 400 F.3d 844, 847 (10th Cir. 2005). Accord United States v.

Ray, 704 F.3d at 1314. A defendant may assert an error under Apprendi only where the fact at

issue increased his sentence beyond the statutory maximum. See United States v. O’Flanagan,

339 F.3d 1229, 1232 (10th Cir. 2003)(holding that a defendant could not assert an error

under Apprendi, because “his sentence does not exceed the statutory maximum”); United States v.

Hendrickson, 2014 WL 6679446, at *6 (10th Cir. 2014)3(holding that, after Alleyne, “[i]t is well-



increase a sentence in the “‘ordinary case’” (quoting United States v. Washington, 11 F.3d
at 1516)). The Tenth Circuit has not yet found that an “extraordinary or dramatic” instance
warrants a higher standard of proof for certain facts that enhance a defendant’s sentence. United
States v. Olsen, 519 F.3d at 1105 (explaining that it need not determine whether a higher standard
of proof is required to sentence a defendant for committing perjury in relation to a grand jury
investigation, because the enhancement did not require the district court to determine that the
defendant committed murder, but only that he obstructed a homicide investigation). See United
States v. Constantine, 263 F.3d 1122, 1125 n.2 (10th Cir. 2001)(affirming a preponderance-of-the-
evidence standard for facts that enhance a defendant’s offense level 4 levels); United States v.
Valdez, 225 F.3d 1137, 1143 n.2 (10th Cir. 2000)(rejecting the defendant’s argument that a
dramatic increase in a sentence because of a sentencing judge’s finding of additional amounts of
methamphetamine associated with acquitted charges entitled the defendant to a clear-and-
convincing evidence standard at sentencing, and noting that the Tenth Circuit “foreclosed by
binding precedent” this argument); United States v. Washington, 11 F.3d at 1516 (finding that a
district court need not find by any more than a preponderance of the evidence the amount of
cocaine a defendant distributed, even though its findings increased the defendant’s sentence from
twenty years to consecutive forty-year terms).
       3
         United States v. Hendrickson is an unpublished opinion, but the Court can rely on an
unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th
Cir. R. 32.1(A) (“Unpublished decisions are not precedential, but may be cited for their persuasive
value.”). The Tenth Circuit has stated:




                                               - 16 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 17 of 76



established that sentencing factors need not be charged in an indictment and need only be proved

to the sentencing judge by a preponderance of the evidence”). The Court has noted:

       [A]lthough the decision of the Supreme Court of the United States in Alleyne v.
       United States, . . . expands the rule from Apprendi v. New Jersey . . . (holding that
       facts that increase the maximum sentence a defendant faces must be proven to a
       jury beyond a reasonable doubt), to cover facts that increase the mandatory
       minimum sentence, as well as the maximum sentence, it does not prohibit district
       judges from continuing to find advisory sentencing factors by a preponderance of
       the evidence. See [United States v. ]Sangiovanni, 2014 WL 4347131, at *22-
       26 [(D.N.M. 2014)(Browning, J.)].

United States v. Cervantes-Chavez, No. CR 14-0259 JB, 2014 WL 6065657, at *14 (D.N.M. Nov.

3, 2014)(Browning, J.).

            LAW REGARDING RELEVANT CONDUCT FOR SENTENCING

       In calculating an appropriate sentence, the Guidelines consider a defendant’s “offense of

conviction and all relevant conduct under § 1B1.3 (Relevant Conduct) unless a different meaning

is specified or is otherwise clear from the context.” U.S.S.G. § 1B1.1, n.1(H). In United States v.

Booker, the Supreme Court notes:

       Congress’ basic statutory goal -- a system that diminishes sentencing disparity --
       depends for its success upon judicial efforts to determine, and to base punishment
       upon, the real conduct that underlies the crime of conviction. That determination
       is particularly important in the federal system where crimes defined as, for example,


       In this circuit, unpublished orders are not binding precedent, . . . [a]nd we have
       generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes United States
v. Hendrickson, United States v. Schmidt, 353 F. App’x 132 (10th Cir. 2009), United States v.
Leroy, 298 F. App’x 711 (10th Cir. 2008), and United States v. Banda, 168 F. App’x 284 (10th
Cir. 2006), have persuasive value with respect to a material issue, and will assist the Court in its
disposition of this Memorandum Opinion and Order.




                                                - 17 -
        Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 18 of 76



       “obstruct[ing], delay[ing], or affect[ing] commerce or the movement of any article
       or commodity in commerce, by . . . extortion,” . . . can encompass a vast range of
       very different kinds of underlying conduct.

543 U.S. at 250-51 (emphasis in original)(quoting 18 U.S.C. § 1951(a)). The Supreme Court’s

reasoning in United States v. Booker suggests that the consideration of real conduct is necessary

to effectuate Congress’ purpose in enacting the Guidelines.

       Section 1B1.3(a) provides that the base offense level under the Guidelines “shall be

determined” based on the following:

       (1)

                      (A)    all acts and omissions committed, aided, abetted,
              counseled, commanded, induced, procured, or willfully caused by
              the defendant; and

                      (B)     in the case of a jointly undertaken criminal activity
              (a criminal plan, scheme, endeavor, or enterprise undertaken by the
              defendant in concert with others, whether or not charged as a
              conspiracy), all reasonably foreseeable acts and omissions of others
              in furtherance of the jointly undertaken criminal activity, that
              occurred during the commission of the offense of conviction, in
              preparation for that offense, or in the course of attempting to avoid
              detection or responsibility for that offense;

              (2)     solely with respect to offenses of a character for which § 3D1.2(d)
       would require grouping of multiple counts, all acts and omissions described in
       subdivisions (1)(A) and (1)(B) above that were part of the same course of conduct
       or common scheme or plan as the offense of conviction;

              (3)     all harm that resulted from the acts and omissions specified in
       subsections (a)(1) and (a)(2) above, and all harm that was the object of such acts
       and omissions; and

              (4)      any other information specified in the applicable guideline.

U.S.S.G. § 1B1.3(a)(1)-(4). The court may consider, as relevant conduct, actions that have not

resulted in a conviction. Pursuant to § 6A1.3’s commentary, evidentiary standards lower than




                                              - 18 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 19 of 76



beyond a reasonable doubt are permitted to show relevant conduct. The court may rely upon

reliable hearsay, so long as the evidence meets the preponderance-of-the-evidence standard. See

United States v. Vigil, 476 F. Supp. 2d 1231, 1245 (D.N.M. 2007)(Browning, J.), aff’d, 523 F.3d

1258 (10th Cir. 2008). Accord United States v. Schmidt, 353 F. App’x 132, 135 (10th Cir.

2009)(unpublished)(“The district court’s determination of ‘relevant conduct’ is a factual finding

subject to a preponderance of the evidence standard, and clear error review.”). The evidence and

information upon which the court relies, however, must have sufficient indicia of reliability. See

U.S.S.G. § 6A1.3 (“In resolving any dispute concerning a factor important to the sentencing

determination, the court may consider relevant information without regard to its admissibility

under the rules of evidence applicable at trial, provided that the information has sufficient indicia

of reliability to support its probable accuracy.”).

       Supreme Court precedent on relevant conduct consists primarily of two cases: Witte v.

United States, 515 U.S. 389 (1995), and United States v. Watts, 519 U.S. 148 (1997). In Witte v.

United States, the Supreme Court upheld the use of uncharged conduct at sentencing against a

double-jeopardy challenge. See 515 U.S. at 404-06. The defendant in Witte v. United States had

been involved in an unsuccessful attempt to import marijuana and cocaine into the United States

in 1990, and in an attempt to import marijuana in 1991. See 515 U.S. at 392-93. In March, 1991,

a federal grand jury indicted the defendant for attempting to possess marijuana with intent to

distribute in association with the defendant’s latter attempt to import narcotics. See 515 U.S.

at 392-93. At sentencing, the district court concluded that, because the 1990 attempt was part of

the continuing conspiracy, it was relevant conduct under § 1B1.3, and thus calculated the




                                                - 19 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 20 of 76



defendant’s base offense level based on the aggregate amount of drugs involved in both the 1990

and 1991 episodes. See 515 U.S. at 394.

       In September, 1992, a second federal grand jury indicted the defendant for conspiring and

attempting to import cocaine in association with his activities in 1990. See 515 U.S. at 392-93.

The defendant moved to dismiss the indictment, contending that he had already been punished for

the cocaine offenses, because the court had considered those offenses relevant conduct at the

sentencing for the 1991 marijuana offense. See 515 U.S. at 395. The district court agreed and

dismissed the indictment, holding that punishment for the cocaine offenses would violate the

prohibition against multiple punishments in the Double Jeopardy Clause of the Fifth Amendment

to the Constitution. See 515 U.S. at 395. The United States Court of Appeals for the Fifth Circuit

reversed and held that “the use of relevant conduct to increase the punishment of a charged offense

does not punish the offender for the relevant conduct.” United States v. Witte, 25 F.3d 250, 258

(5th Cir. 1994). In reaching this holding, the Fifth Circuit acknowledged that its conclusion was

contrary to other United States Courts of Appeals opinions, including a Tenth Circuit opinion, that

had previously considered this question. See 25 F.3d at 255 n.19 (citing United States v. Koonce,

945 F.2d 1145 (10th Cir. 1991)).

       The Supreme Court granted certiorari to resolve the conflict between the Courts of Appeals

and affirmed the Fifth Circuit decision. See Witte v. United States, 515 U.S. at 395. In holding

that a district court’s consideration of the defendant’s relevant conduct did not punish the

defendant for that conduct, the Supreme Court concluded that “consideration of information about

the defendant’s character and conduct at sentencing does not result in ‘punishment’ for any offense

other than the one of which the defendant was convicted.” 515 U.S. at 401. The Supreme Court




                                              - 20 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 21 of 76



reasoned that sentencing courts had always considered relevant conduct and “the fact that the

sentencing process has become more transparent under the Guidelines . . . does not mean that the

defendant is now being punished for uncharged relevant conduct as though it were a distinct

criminal offense.” 515 U.S. at 402. Sentencing enhancements do not punish a defendant for

uncharged offenses; rather, they reflect Congress’ policy judgment “that a particular offense

should receive a more serious sentence within the authorized range if it was either accompanied

by or preceded by additional criminal activity.” 515 U.S. at 403.

       In United States v. Watts, the Supreme Court, in a per curiam opinion, relied upon Witte

v. United States and upheld, against a double-jeopardy challenge, a sentencing judge’s use of

conduct for which the defendant had been acquitted. See United States v. Watts, 519 U.S. at 149.

The Supreme Court noted that its conclusion was in accord with every United States Court of

Appeals -- other than the Court of Appeals for the Ninth Circuit -- and that each had previously

held that a sentencing court may consider conduct for which the defendant had been acquitted, if

the government establishes that conduct by a preponderance of the evidence. See 519 U.S. at 149

(citing, e.g., United States v. Coleman, 947 F.2d 1424, 1428-29 (10th Cir. 1991)). The Supreme

Court began its analysis with 18 U.S.C. § 3661: “No limitation shall be placed on the information

concerning the background, character, and conduct of a person convicted of an offense which a

court of the United States may receive and consider for the purpose of imposing an appropriate

sentence.” United States v. Watts, 519 U.S. at 151 (quoting 18 U.S.C. § 3661). According to the

Supreme Court, 18 U.S.C. § 3661 codifies “the longstanding principle that sentencing courts have

broad discretion to consider various kinds of information” and that “the Guidelines did not alter

this aspect of the sentencing court’s discretion.” United States v. Watts, 519 U.S. at 151-52.




                                              - 21 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 22 of 76



       Tenth Circuit caselaw now adheres closely to the Supreme Court’s results in Witte v.

United States and United States v. Watts. See United States v. Andrews, 447 F.3d 806, 810 (10th

Cir. 2006)(applying Witte v. United States’ holding to affirm that a career-offender enhancement

does not violate the Fifth Amendment’s Double Jeopardy Clause). In United States v. Banda, 168

F. App’x 284 (10th Cir. 2006)(unpublished), the Tenth Circuit rejected a defendant’s argument

that it was “structural error” for a district court to find sentencing factors “by a preponderance of

the evidence rather than the jury applying a beyond-a-reasonable-doubt standard.” 168 F. App’x

at 290. The Tenth Circuit explained that “‘[i]t is now universally accepted that judge-found facts

by themselves do not violate the Sixth Amendment. Instead, the constitutional error was the

court’s reliance on judge-found facts to enhance the defendant’s sentence mandatorily.’” 168 F.

App’x at 290 (quoting United States v. Lauder, 409 F.3d 1254, 1269 (10th Cir. 2005)).

       In United States v. Coleman, the defendant appealed the district court’s sentence

enhancement for firearms possession after he was convicted of conspiracy to possess and

possession of a controlled substance with intent to distribute but was acquitted of using or carrying

a firearm during and in relation to a drug trafficking crime. See 947 F.2d at 1428. The Tenth

Circuit acknowledged that courts had taken various positions on whether a sentence may be

enhanced for firearms possession despite a defendant’s acquittal on firearms charges. See 947

F.2d at 1428-29 (citing United States v. Duncan, 918 F.2d 647, 652 (6th Cir. 1990)(“[A]n acquittal

on a firearms carrying charge leaves ample room for a district court to find by the preponderance

of the evidence that the weapon was possessed during the drug offense.”); United States v.

Rodriguez, 741 F. Supp. 12, 13-14 (D.D.C. 1990)(Green, J.)(refusing to apply 2-level

enhancement for firearms possession, because “[t]o add at least 27 months to the sentence for a




                                               - 22 -
           Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 23 of 76



charge of which the defendant was found not guilty violates the constitutional principle of due

process and the ban against double jeopardy”)).

       Without discussion related to the standard of proof a sentencing court should use to make

factual findings, the Tenth Circuit held that the district court did not err in enhancing the

defendant’s sentence for possession of a firearm. See United States v. Coleman, 947 F.2d at 1429.

The Tenth Circuit based its conclusion on evidence that: (i) individuals at the arrest scene handled

the weapons at will; (ii) the weapons were handled at will by individuals who lived at the house;

and (iii) the weapons were kept for the protection of conspiracy participants and the narcotics

involved. See 947 F.2d at 1429. The Tenth Circuit summarized that, in reviewing relevant federal

case law, it found “persuasive the decisions that have allowed a sentencing court to consider trial

evidence that was applicable to a charge upon which the defendant was acquitted.” 947 F.2d

at 1429.

       In United States v. Washington, the defendant argued that the United States needed to

prove drug quantities used as relevant conduct to establish a defendant’s offense level by clear-

and-convincing evidence, rather than by a preponderance of the evidence. See 11 F.3d at 1512.

The defendant objected to his sentencing, because the drug quantity that the district court

considered as relevant conduct, and which the court found by a preponderance of the evidence,

increased his Guidelines sentencing range from 210-262 months to life in prison. See 11 F.3d

at 1515. The defendant argued “that because the additional drug quantities effectively resulted in

a life sentence a higher standard of proof should be required.” 11 F.3d at 1515. Although the

Tenth Circuit in United States v. Washington “recognize[d] the strong arguments that relevant

conduct causing a dramatic increase in sentence ought to be subject to a higher standard of proof,”




                                               - 23 -
        Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 24 of 76



it held that “the Due Process Clause does not require sentencing facts in the ordinary case to be

proved by more than a preponderance standard.”          11 F.3d at 1516 (citing McMillan v.

Pennsylvania, 477 U.S. 79, 84 (1986)). See United States v. Sangiovanni, 2014 WL 4347131,

at *22-26 (concluding that a sentencing court can cross reference from the Guidelines that

correspond to the defendant’s crime of conviction to the Guidelines for another, more harshly

punished crime, if it can be established by a preponderance of the evidence that the defendant

committed the more serious crime); United States v. Cervantes-Chavez, 59 F. Supp. 3d 1295,

1314-15 (D.N.M. 2014)(Browning, J.)(cross-referencing from the guideline for being an illegal

alien in possession of a firearm to the drug-possession guideline after finding by a preponderance

of the evidence that the defendant committed a drug-possession crime).

       The Court previously has held that it may consider a defendant’s refusal to answer

questions for the PSR, while not drawing an adverse inference from the refusal. See United States

v. Goree, No. CR 11-0285 JB, 2012 WL 592869, at *11 (D.N.M. 2012)(Browning, J.). The Court

also has held that, although it can consider a defendant’s silence about information regarding

herself or others engaging in criminal conduct, it will not rely on that silence to increase the

defendant’s sentence. See United States v. Chapman, No. CR 11-0904 JB, 2012 WL 2574814, at

*13 n.5 (D.N.M. 2012)(Browning, J.). Finally, the Court has held that a defendant’s “aggression

towards other individuals, and the murder he may have attempted to orchestrate while

incarcerated,” is relevant information which the Court can consider in fashioning a proper

sentence. United States v. Romero, No. CR 09-1253 JB 2012 WL 6632493, at *23 (D.N.M. Dec.

6, 2012)(Browning, J.). See United States v. Tapia, No. CR 12-3012 JB, 2017 WL 6417610, at

*10-15 (D.N.M. Dec. 14, 2017)(Browning, J.).




                                              - 24 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 25 of 76



                                           ANALYSIS

       Many of Williams’ Objections are based on his argument that the Court cannot rely on the

PSR’s factual summary, because there is insufficient evidence that Williams was aware of Baker’s

actions. See, e.g., First Objections at 4 (“There is no[] evidence in discovery that Mr. Williams

was aware of any sexual activity between Jane Doe 7 and Mr. Baker.”). Conduct’s relevance to

Williams’ sentence does not necessarily depend, however, on Williams’ awareness at the time the

conduct occurred. Accordingly, the Court generally overrules the First Objections. The Court

similarly concludes that the PSR properly cross references U.S.S.G. § 2A3.1, because Williams’

offense involved conduct that 18 U.S.C. § 2241(a) describes -- threatening or placing the victim

in fear that any person will be subject to death, serious bodily injury, or kidnapping. Next, the

Court concludes that § 2A3.1(b)(5)’s 4-level enhancement is proper, because Baker, brandishing

a firearm, forced Jane Doe 2 to get into a car with him and Williams in Albuquerque and drove

her to Colorado Springs, which amounts to abduction. The Court further concludes that § 3A1.3’s

2-level enhancement applies to Williams’ offense level, because Williams aided Baker in forcibly

preventing sex workers from leaving Baker, including by standing guard outside the victims’ hotel

rooms. Next, the Court concludes that Williams is substantially less culpable then the average

participant in Baker’s criminal enterprise such that § 3B1.2’s 4-level adjustment is proper. Last,

the Court concludes that a § 2A3.1(b)(4)’s 2-level enhancement does not apply, because Williams’

victim did not sustain serious bodily injury. Accordingly, the Court sustains in part and overrules

in part the First Objections and the Second Objections.

I.     THE PSR’S FACTUAL SUMMARY IS MOSTLY ACCURATE, AND WILLIAMS
       NEED NOT BE AWARE OF ALL OF BAKER’S ACTIONS FOR THOSE
       ACTIONS TO FACTOR INTO WILLIAMS’ OFFENSE CONDUCT.




                                              - 25 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 26 of 76



       The primary argument that Williams advances in the First Objections is that he was

unaware of several of Baker’s criminal actions, and so those actions should not be included in the

PSR’s summary of Williams’ offense. The Court concludes that, while Williams’ knowledge or

lack thereof is relevant to his sentence, most of Baker’s actions against which Williams lodges his

Objections are foreseeably within the scope and in furtherance of Baker, Grandberry, and

Williams’ jointly undertaken criminal activity. Accordingly, the Court generally overrules the

First Objections.

       A.      THE UNITED STATES MUST DEMONSTRATE THAT THE
               DEPARTMENT OF HOMELAND SECURITY CONSIDERED BAKER
               THE MOST ACTIVE TRAFFICKER IN ALBUQUERQUE.

       Williams objects to the PSR’s ¶ 11, at 8, to the extent that it characterizes Baker as “the

most active trafficker in Albuquerque.” PSR ¶ 11, at 8. See First Objections at 1-2. Williams

says that discovery “suggest[s] a limited number of potential victims” and so contradicts the PSR’s

characterization. First Objections at 1. Williams also complains that he has not received “any

statistical analysis that would support this statement,” which would “require expert knowledge and

testimony.” First Objections at 2. Williams further objects to the PSR’s statement that, “[l]ike

most victims of human trafficking, [Baker’s] victims were afraid of him and were hesitant to

cooperate with law enforcement due to fear of retaliation.” PSR ¶ 11, at 8. See First Objections

at 2. Williams avers that this statement “would require extensive expert testimony concerning

psychological issues,” and Williams contends that law enforcement spoke with “several . . .

purported witness” who “often readily spoke with law enforcement.” Second Objections at 2.

       The PSR states that the United States Department of Homeland Security (“DHS”)

“considered Baker to be the most active trafficker in Albuquerque.” PSR ¶ 11, at 8. The PSR thus




                                              - 26 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 27 of 76



does not assert that Baker was the most active trafficker in Albuquerque, but rather that DHS

considered him so. The question is thus whether there is sufficient evidence that DHS held this

opinion of Baker. The United States says that a DHS special agent, whom the United States

describes as “a sex trafficking expert,” “will testify that this was his perception at the time he was

investigating this case.” First Response at 1. The Tenth Circuit has long held that “sentencing

facts in the ‘ordinary case’ need only be proven by a preponderance.” United States v. Olsen, 519

F.3d 1096, 1105 (10th Cir. 2008)(quoting United States v. Washington, 11 F.3d 1510, 1516 (10th

Cir. 1993)). Here, the Court will require the United States to present the DHS witness, because

the United States’ characterization of what the DHS witness will say is not reliable evidence that

Baker was the most active sex trafficker in Albuquerque. See Fed. R. Crim. P. 32(i)(3)(B); United

States v. Vigil, 476 F. Supp. 2d 1231, 1245 (D.N.M. 2007)(Browning, J.), aff’d, 523 F.3d 1258

(10th Cir. 2008)(noting that courts may rely upon reliable hearsay, so long as the evidence meets

the preponderance-of-the-evidence standard). The United States offers no evidence, other than a

promise to have the DHS agent testify, to support the PSR’s description. Accordingly, the Court

sustains the Objection and, unless the United States presents the DHS witness, the PSR will be

amended to omit the USPO’s characterization of DHS’ views of Baker.

       B.      BAKER’S ADVERTISEMENTS IN OTHER STATES IS NOT RELEVANT
               TO WILLIAMS’ OFFENSE CONDUCT, BECAUSE THAT ACTIVITY IS
               BEYOND THE SCOPE OF WILLIAMS’ AGREEMENT.

       Williams next objects to the PSR’s ¶ 12, at 8, which provides: “Baker was known to utilize

Backpage.com to post advertisements in New Mexico and throughout the United States for

commercial sex services, including in Texas, Colorado, Arizona, Nevada, Illinois, Tennessee,

Alabama, Missouri, Kansas, and Virginia.” PSR ¶ 12, at 8. Williams does not assert that this




                                                - 27 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 28 of 76



information is inaccurate, but rather that “[t]hese appear to be references to separate offenses

and/or conspiracies in which Mr. Williams was not involved. Mr. Williams’ conduct should be

limited to the admitted conduct in New Mexico and Colorado.” First Objections at 2. The United

States does not respond directly to Williams’ Objection, asserting instead that the “statement is

accurate, and should remain.” First Response at 2. The USPO more directly responds and states:

“The information is necessary to show the full scope of the defendant’s conduct, and the conduct

of other defendants, as it pertains to their ongoing and jointly undertaken sex trafficking activity.”

Addendum at 2.

       The information is relevant to Williams’ offense. Under U.S.S.G. § 1B1.3(a)(1), relevant

conduct in a jointly undertaken criminal activity is “all acts and omissions of others” that were:

(i) within the scope of the jointly undertaken activity, (ii) in furtherance of that criminal activity,

and (iii) reasonably foreseeable in connection with that criminal activity.                  U.S.S.G.

§ 1B1.3(a)(1)(B). In the Guidelines application notes, the United States Sentencing Commission

emphasizes that these requirements are conjunctive and so “the scope of the criminal activity

jointly undertaken by the defendant . . . is not necessarily the same as the scope of the entire

conspiracy.” U.S.S.G. § 1B1.3 note 2. The United States Sentencing Commission clarifies that a

sentencing court must “first determine the scope of the criminal activity the particular defendant

agreed to jointly undertake,” adding that “the conduct of others that was not in furtherance of the

criminal activity jointly undertaken by the defendant, or was not reasonably foreseeable in

connection with that criminal activity, is not relevant conduct under this provision.” U.S.S.G.

§ 1B1.3 note 2. The application note provides a hypothetical scenario of two defendants agreeing

to commit a robbery and, during the course of that robbery, the first defendant assaults a victim.




                                                - 28 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 29 of 76



See U.S.S.G. § 1B1.3 note 3. The Guidelines provide that the second defendant is accountable for

the assault, “even if the second defendant had not agreed to the assault and had cautioned the first

defendant to be careful not to hurt anyone,” because the assault is foreseeably within the scope,

and in furtherance, of the jointly undertaken activity. U.S.S.G. § 1B1.3 note 3. Similarly, if a

defendant is one of ten persons that a principal defendant hired to off-load a ship containing drugs,

the defendant is accountable for the entire ship’s contraband. See U.S.S.G. § 1B1.3 note 4(A)(i).

The United States Sentencing Commission provides that the defendant is accountable for the

contraband regardless of his or her knowledge of the extent of the criminal activity. See U.S.S.G.

§ 1B1.3 note 4(A)(i).

       Here, Williams pled guilty to one count of aiding and abetting the coercion of another to

travel in interstate commerce to engage in prostitution. See Plea Agreement ¶ 8, at 3-4. As the

United States Court of Appeals for the Eleventh Circuit has explained in United States v. Blanc,

146 F.3d 847 (11th Cir. 1998), § 1B1.3(a)(2)’s purpose is “to take account of a ‘pattern of

misconduct that cannot readily be broken into discrete identifiable units that are meaningful for

purposes of sentencing,’” and where “the conduct is subject to meaningful subdivision into wholly

discrete and identifiable units,” it is not relevant for Guidelines purposes. 146 F.3d at 852-53

(quoting United States v. Maxwell, 34 F.3d 1006, 1010 (11th Cir. 1994)). Here, the offense to

which Williams admits involved operations in two states. See Plea Agreement ¶ 9, at 4. Williams

agreed to help Baker maintain a trafficking enterprise in New Mexico and Colorado that involved

posting advertisements. See Plea Agreement ¶ 9, at 4. Although it may have been foreseeable

that Baker would post advertisements in more than one state, there is no evidence that Williams

agreed to such a broad geographical operation. Baker’s additional actions posting advertisements




                                               - 29 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 30 of 76



in other states not within the scope of Williams’ jointly undertaken criminal activity. Further,

there is no other evidence of Baker’s activities in states other than New Mexico and Colorado, so

activity in other states may be separated without eroding the PSR’s narrative of the conduct in

New Mexico and Colorado. Accordingly, the Court sustains the Objection.

       C.      BAKER’S USE OF A HANDGUN IN COERCING JANE DOE 2 IS
               RELEVANT TO WILLIAMS’ OFFENSE, REGARDLESS OF WILLIAMS’
               SPECIFIC KNOWLEDGE.

       Williams next objects to the PSR’s ¶ 14, at 9, to the extent that the PSR says that Baker

showed Jane Doe that he carried a handgun when he picked up Jane Doe 2 on Central Avenue in

Albuquerque. See First Objections at 3. Williams says that he admits to aiding in “persuading

[Jane Doe 2] to get in the vehicle,” but that he was “unaware any weapons were displayed.” First

Objections at 3 (emphasis in First Objections). Williams notes that the United States has not

recovered or seized the firearm in question, and further asserts that “his aversion to firearms is real

and visceral,” because his significant other died from a gunshot wound in the 1990s. First

Objections at 3. Williams says that he would “not have willingly involved himself in any activity

with a firearm.” First Objections at 3. Williams thus avers that the evidence on which the PSR

relies -- Jane Doe 2’s statements -- is not reliable. See First Objections at 3. The United States

responds that “victim after victim in this case recounts co-Defendant Baker possessing a firearm.”

First Response at 2. The United States further notes that Williams committed armed robbery with

a handgun in 1993 and that the PSR documents that Williams “has 38 contacts with law

enforcement,” several of which “involved the use of a weapon.” First Response at 2-3. The United

States thus avers that “it is a very hard sell to present Williams as ignorant to the fact that a gun

was used regularly in this crime.” First Response at 3.




                                                - 30 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 31 of 76



       The Court agrees with the United States that Baker’s use of a firearm is relevant to

Williams’ sentence -- it is probative of whether and the extent to which Williams’ offense involved

coercion. As a preliminary matter, however, both parties err in using propensity evidence to

advance their positions.    An “offense,” as the Guidelines defines, includes the “offense of

conviction and all relevant conduct under § 1B1.3” United States v. Tagore, 158 F.3d 1124, 1128

(10th Cir. 1998). Section 1B1.1 of the Guidelines provides that sentencing courts shall calculate

a defendant’s Guidelines sentence “on the basis of” “all acts and omissions committed, aided,

abetted, counseled, commanded, induced, procured, or willfully caused by the defendant.”

U.S.S.G. § 1B1.3(a) and (a)(1)(A). Section 1B1.3 embodies the principle that the sentence should

reflect the offense’s seriousness, and so courts should consider all conduct relevant to determining

that seriousness. See United States v. Allen, 488 F.3d 1244, 1255 (10th Cir. 2007). The Guidelines

thus “allow courts to consider conduct which is not formally charged or is not an element of the

offense of conviction.” United States v. Tagore, 158 F.3d at 1128. The conduct that a sentencing

court may consider, therefore, “comprises more, often much more, than the offense of conviction

itself, and may include uncharged and even acquitted conduct.” United States v. Allen, 488 F.3d

at 1254-55. The Court may consider only relevant conduct, however, and this “relatedness

principle is fundamental because of our commitment to sentencing based on the seriousness of the

actual offense proven or admitted.” United States v. Allen, 488 F.3d at 1255. This limiting

principle is based on the Sixth Amendment: “If the considered conduct has nothing to do with the

offense of conviction, the court is effectively sentencing a defendant for a crime that was never

proved to the jury . . . .” United States v. Allen, 488 F.3d at 1255.




                                                - 31 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 32 of 76



       The parties make propensity arguments. Rule 404 of the Federal Rule of Evidence’s

distinction between propensity and “another purpose,” Fed. R. Evid. 404(b)(2), is analogous to the

Guidelines’ distinction between an offense’s characteristics and an offender’s characteristics. See

United States v. Allen, 488 F.3d at 1254; Douglas A. Berman, Conceptualizing Blakely, 17 Fed.

Sent’g Rep. 89, 89-90 (2004)(distinguishing between offense characteristics and offender

characteristics). Relevant conduct determines the overall offense level, while the defendant’s

characteristics relating to the risk of recidivism -- typically past criminal conduct -- relate to the

defendant’s criminal history category.       See U.S.S.G. §§ 1B1.3 (relevant conduct), 4A1.1,

4A.3.(a)(2)(E) (criminal history).

                Conduct related to the offense of conviction is treated as an offense
       characteristic, whereas past criminal convictions are generally treated as an
       offender characteristic, and taken into account by assigning a criminal history score.
       . . . Future dangerousness also is an offender characteristic. Because evaluation of
       future dangerousness could otherwise veer into speculation, it generally is
       evaluated on the basis of the defendant’s recidivism, which takes into account prior
       convictions and prior similar adult misconduct. United States Sentencing
       Guidelines Manual §§ 4A1.1, 4A.3.(a)(2)(E).

United States v. Allen, 488 F.3d at 1254.

       The United States thus errs in relying on Williams past crimes -- which happened almost

thirty years ago -- in contending that Williams must have been aware that Baker carried and used

a firearm in intimidating or coercing his victims. The United States makes what amounts to a rule

404(b) argument that, because Williams used a firearm in his previous crimes, it is probable that

he was fine with Baker using a firearm here. See First Response at 3. Under rule 404(b),

“[e]vidence of a crime, wrong, or other act is not admissible to prove a person’s character in order

to show that on a particular occasion the person acted in accordance with the character.” Fed. R.

Evid. 404(b)(1). Similarly, Williams argues that, because his significant other was murdered with




                                                - 32 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 33 of 76



a firearm, Williams would not knowingly associate with anyone who uses a firearm. See First

Objections at 3.

       Both parties’ arguments run counter to rule 404(b) and are not based on information that is

sufficiently reliable to be probative. See U.S.S.G. § 6A1.3 (“In resolving any dispute concerning

a factor important to the sentencing determination, the court may consider relevant information

without regard to its admissibility under the rules of evidence applicable at trial, provided that the

information has sufficient indicia of reliability to support its probable accuracy.”). Moreover, a

preponderance of the evidence -- without relying on propensity arguments -- demonstrates that

Baker and Grandberry routinely carried and used firearms in maintaining their control over the

victims. Jane Doe 2 reported that Baker displayed a firearm when he told her to get into his car.

See PSR ¶ 14, at 9; Addendum at 3; First Response at 3. There are also several other reports of

Baker and Grandberry displaying firearms to intimidate their victims. See PSR ¶ 23, at 10 (“Most

victims reported Baker and codefendants usually possessed a firearm. The defendants used

physical force and violence, threats of violence, and sexual violence.”). Baker thus frequently

used a firearm in service of a criminal enterprise which Williams agreed to further.

       In this way, Williams’ specific knowledge that Baker held and brandished a firearm when

he picked up Jane Doe 2 is not necessary for those actions to factor into Williams’ offense conduct.

See U.S.S.G. § 1B1.3 note 4(A)(i)(providing that a defendant who agrees to further a principal’s

scheme is accountable for the principal’s foreseeable actions “regardless of his knowledge or lack

of knowledge”). The standard under § 1B1.3 is whether the codefendant’s actions are “within the

scope of the agreement and reasonably foreseeable to [the defendant].” United States v. Arias-

Santos, 39 F.3d 1070, 1078 (10th Cir. 1994). Conversely, a defendant’s mere knowledge of a




                                                - 33 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 34 of 76



codefendant’s criminal conduct is not sufficient. “The scope requirement is key: it means that just

knowing of coconspirators’ illicit activities, without more, will not suffice to attribute such

activities to a defendant unless the activities are also within the agreement’s scope.” United States

v. Biglow, 635 F. App’x 398, 401 (10th Cir. 2015)(unpublished). Accordingly, defendants are

responsible for a codefendant’s criminal conduct that was “in furtherance of the jointly undertaken

criminal activity” and “reasonably foreseeable in connection with that criminal activity.” United

States v. Figueroa-Labrada, 720 F.3d 1258, 1265 (10th Cir. 2013).

       Baker’s use of a firearm in picking up Jane Doe 2 was reasonably foreseeable and in

furtherance of jointly undertaken activity in which Williams agreed to participate. Williams

admits, in the Plea Agreement, that he and Baker “made clear to [Jane Doe 2] that she was to get

in our vehicle.” Plea Agreement ¶ 9, at 4. Further, Williams admits that, before he and Baker

picked up Jane Doe 2, Williams knew that they planned to take her to Colorado Springs to engage

in sex work. See Plea Agreement ¶ 9, at 4. Williams thus agreed to assist in conduct that required

overcoming Jane Doe 2’s resistance. That Baker would use a firearm in overcoming Jane Doe 2’s

resistance is thus foreseeable and in furtherance of the scheme. See United States v. Figueroa-

Labrada, 720 F.3d at 1265 (noting importance of determining “the scope of the specific agreement

the individual defendant joined in relation to the conspiracy as a whole,” regardless of the

defendant’s specific knowledge of the coconspirator’s planned actions); U.S.S.G. § 1B1.3 note 2

(providing several hypothetical applications of this rule). The Court thus overrules Williams’

Objection. Nonetheless, the Court notes that the United States has not offered reliable evidence

that Williams was specifically aware of Baker’s use of the firearm. Accordingly, the PSR’s




                                               - 34 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 35 of 76



summary of Williams’ version of the offense should be amended to include Williams’ assertion

there is no evidence that he was aware of the firearm.

       D.      BAKER’S SEXUAL ABUSE FALLS WITHIN WILLIAMS’ OFFENSE
               CONDUCT.

       Williams next objects to the PSR’s ¶ 17, at 9, which discusses Baker’s repeated sexual

assault of Jane Doe 2 in Colorado Springs as well as Baker supplying Jane Doe 2 with

methamphetamine. See First Objections at 3. Williams says that it is “inappropriate” to rely on

these assaults in determining his sentence, because the assaults are not a “ known part of any joint

activity in which Mr. Williams was involved.” First Objections at 3. The United States responds

that the PSR’s narrative is proper, because it was Williams “job to guard [Jane Doe 2] while Baker

was away,” typically when Baker “would make trips from Colorado back to Albuquerque to pick

up narcotics.” First Response at 3. The USPO adds that it will include Williams’ assertion in the

PSR’s section summarizing Williams’ version of the events. See Addendum at 2-3. The USPO

avers, however, that Baker’s assault and drugging of Jane Doe 2 is sufficiently related to criminal

activity that Williams specifically agreed to further. See Addendum at 3.

       Baker’s criminal conduct undoubtedly involved despicable acts meant to exert and

maintain control over his victims. See, e.g., PSR ¶¶ 45-48, at 12-13. Baker targeted vulnerable

women -- such as women addicted to drugs or without homes -- and lured them into his control

with promises of drugs and shelter. See PSR ¶ 23, at 10. Baker then used intimidation and force

-- including sexual violence -- to keep his victims in line, and drugs to maintain their dependence

on him. See, e.g., PSR ¶ 46, at 13. Williams acted as the scheme’s low-level enforcer. See PSR

¶ 24, at 11. When Baker was not around, Williams stood guard outside the women’s hotel rooms

-- not only to protect them from immediate harm, but also to prevent their fleeing. See PSR ¶ 46,




                                               - 35 -
        Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 36 of 76



at 13. One victim reports that Williams “guarded the victims’ movements.” PSR ¶ 46, at 13. As

with Baker’s use of a firearm, Baker sexually assaulting victims was a means to control those

victims, and Williams knowingly assisted Baker in maintaining that control by guarding their

movements when Baker was not around. In an enterprise that involved controlling and using

women’s bodies, it was reasonably foreseeable that Baker would assault women he was forcing to

do sex work to ensure their subservience. Those assaults took place within criminal conduct in

which Williams was a knowing participant. See U.S.S.G. § 1B1.3. The Court will, however,

direct that the PSR’s summary of Williams’ version of events reflects Williams’ statement that he

was unaware of these assaults, because, per the PSR, Williams’ presence with the victims typically

corresponded with Baker’s absence. See PSR ¶ 46, at 13. Accordingly, although the Court directs

that the PSR’s summary of Williams’ version of events be amended, Baker’s assaults are properly

included within Williams’ offense conduct, and the Court overrules the Objection.

       E.      THE PSR PROPERLY CHARACTERIZES JANE DOE 2’s FLEEING AS
               AN ESCAPE.

       Williams next objects to the PSR’s characterization of Jane Doe 2’s leaving Baker as an

escape. See First Objections at 3-4. Williams contends that he interviewed “workers at other

hotels in the Albuquerque area familiar with this case, and those individuals have verified that

women were free to come and go from the property.” First Objections at 3. Williams further

contends that women who worked for Baker engaged in sex work before and after working for

Baker, which Williams contends demonstrates that Jane Doe 2 did not need to escape from working

for Baker. See First Objections at 4. The United States responds that Williams’ “vague[]”

statement about employees at Albuquerque hotels “means nothing.” First Response at 3-4. “To

the contrary,” the United States avers, “a hotel worker will say they never observed such a thing,




                                              - 36 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 37 of 76



especially when asked by a lawyer or a lawyer’s investigator,” because [s]uch admissions would

be very bad for business.” First Response at 4. The United States further contends that, in

“trafficking culture, not a lot of victims are going to make a scene in public to expose their abuse,”

and the United States says that the DHS agent “will testify that there would likely be very dire

consequences for such behavior.” First Response at 4. As for Williams’ contention that other

workers said that they “could have left,” First Objections at 4, the United States avers that these

women likely meant that, while they “literally” could have left, they then would have been

“homeless, without food or drugs, and likely face a brutal beating on their way out.” First

Response at 4.

       The Tenth Circuit has “long held that sentencing facts in the ‘ordinary case’ need only be

proven by a preponderance.” United States v. Olsen, 519 F.3d at 1105 (quoting United States v.

Washington, 11 F.3d at 1516). Here, Williams objects not to the fact that Jane Doe 2 left Baker

with another sex worker’s help, but rather the PSR’s characterization of Jane Doe 2’s leaving as

an escape. See First Objections at 3-4. The fact at issue, then, is whether Jane Doe 2 was free to

leave Baker’s employment at any time. “Escape” means “to get free from a dangerous or confining

situation.”          Merriam-Webster         Dictionary,      “Escape,”       https://www.merriam-

webster.com/thesaurus/escape (last accessed June 20, 2020). Here, there is sufficient evidence

that, when Jane Doe 2 left Baker’s employment, she was getting free from a dangerous or confining

situation. Williams pled guilty to assisting Baker in forcing Jane Doe 2 -- a complete stranger,

someone whom they had just seen waiting at a bus stop -- to get into their car and taking Jane Doe

2 from Albuquerque to Colorado Springs to do sex work for Baker. See Plea Agreement ¶ 9, at 4.

Jane Doe 2 reports that Baker “forced” her to engage in fifteen to twenty dates in Colorado Springs.




                                                - 37 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 38 of 76



See PSR ¶ 17, at 9. Moreover, Baker required Jane Doe 2 to give him all her work’s earnings.

See PSR ¶ 17, at 9. When Jane Doe 2 did not give Baker her earnings, he abused her, including,

on at least one occasion, raping her. See PSR ¶ 17, at 9. Jane Doe 2 was thus in an unfamiliar

city, forced to work but unable to earn money for herself. See PSR ¶¶ 16-17, at 9. These

circumstances are sufficient to characterize Jane Doe 2’s leaving as an escape. This escape is also

properly included within Williams’ offense narrative, because he assisted Baker in maintaining

control over Jane Doe 2 by guarding her movements when Baker was not around. See PSR ¶ 17,

at 9. The Court thus overrules the Objection.

       F.      THAT BAKER’S ORGANIZATION                      WAS     EXTENSIVE         IS   NOT
               ATTRIBUTABLE TO WILLIAMS.

       Williams next objects to the PSR’s characterization of Baker’s trafficking operation as

“extensive.” First Objections at 4. Williams says that he “had no knowledge of an ‘extensive

organization’ and has been given no basis for a claim of who may or may not be ‘the most

significant sex trafficker in Albuquerque.’” First Objections at 4 (quoting PSR ¶ 23, at 10). The

United States disagrees and asserts that Baker’s “victims were numerous.” First Response at 4.

The United States further says that “Grandberry and Williams aided and abetted Baker in his

extensive organization that included the three of them, and the numerous women they trafficked.”

First Response at 4.    The United States says that the DHS agent will testify that Baker’s

organization is properly considered extensive. See First Response at 4.

       The Court sustains the Objection. This instance is one in which Williams’ knowledge is

relevant. A defendant’s accountability for others’ acts depends on the scope of the defendant’s

agreement: “Acts of others that were not within the scope of the defendant's agreement, even if

those acts were known or reasonably foreseeable to the defendant, are not relevant conduct under




                                                - 38 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 39 of 76



subsection (a)(1)(B).” U.S.S.G. § 1B1.3 n.3(B). Williams agreed to assist Baker in recruiting and

maintaining control over sex workers in New Mexico and Colorado. As the Court concludes

below, Williams acted as a low-level enforcer in Baker’s enterprise. While Baker’s organization

may have been extensive -- the PSR’s characterization suggests that it was -- there is insufficient

evidence that Williams specifically agreed to assist in an extensive organization, rather than

assisting Baker in more limited instances of the organization’s operations. See U.S.S.G. § 1B1.3

n.3(B). Accordingly, the Court sustains the Objection.

       G.      THE PSR’S INFORMATION ABOUT TOBI STANFILL AND CORNELIUS
               GALLOWAY IS RELEVANT TO WILLIAMS’ BACKGROUND,
               CHARACTER, AND CONDUCT.

       Williams next objects to a portion of the PSR’s ¶ 44, at 13, which states that one of Baker’s

victims, who “has since been murdered and is suspected to have been sold by Adonis Baker to

Cornelius Galloway (another federal defendant convicted of sex trafficking during this time, case

number 17CR1235WJ),” introduced Jane Doe 7 to Baker. PSR ¶ 44, at 13. See First Objections

at 4. Williams says that he “has not been provided with discovery in relation to” the other cited

case “to verify, or challenge, the information suggested.” First Objections at 4. Williams says

that, “[i]f this information is material to sentencing, that discovery would qualify as Brady[ v.

Maryland, 373 U.S. 83 (1963)(“Brady”),] material and should have been disclosed in full to the

defense.” First Objections at 4. Williams also avers that “there is no allegation that [he] was

connected to” Cornelius Galloway’s activities, the individual to whom Baker “sold” Stanfill. PSR

¶ 44, at 13. See First Objections at 4. Last, Williams argues that including this allegation “may

unfairly prejudice him with the United States Bureau of Prisons classification system.” First

Objections at 4. The United States says that the PSR does not allege that Williams is “connected




                                              - 39 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 40 of 76



to the Galloway organization, or that he participated in any way with” Stanfill’s murder. First

Response at 5. The United States argues, however, that the PSR’s ¶ 44, at 13, is “necessary to

explain how Jane Doe 7 became introduced to Baker and ultimately Williams, who[m] she

described as Baker’s ‘pimp partner.’” First Response at 5 (quoting Jane Doe 7).

       Although not necessary to resolve the Objection, the Court notes that there is no reason to

suspect that the Stanfill-Galloway information is “Brady material [that] should have been disclosed

in full to the defense.” First Objections at 4. The Due Process Clause of the Fifth Amendment to

the Constitution requires that the United States disclose to the defendant any evidence that “is

material either to guilt or to punishment, irrespective of the good faith or bad faith of the

prosecution.” Brady, 373 U.S. at 87. The Supreme Court has extended the prosecution’s

disclosure obligation to include evidence that is useful to the defense in impeaching government

witnesses, even if the evidence is not intrinsically exculpatory. See Giglio v. United States, 405

U.S. 150 (1972); Douglas v. Workman, 560 F.3d 1156, 1172-73 (10th Cir. 2009)(“[N]o distinction

is recognized between evidence that exculpates a defendant and ‘evidence that the defense might

have used to impeach the [United States’] witnesses by showing bias and interest.’” (quoting

United States v. Bagley, 473 U.S. 667, 676 (1985)); United States v. Abello-Silva, 948 F.2d 1168,

1179 (10th Cir. 1991)(“Impeachment evidence merits the same constitutional treatment as

exculpatory evidence.”). The prosecution’s Brady obligations extend to the sentencing phase. See

Brady, 373 U.S. at 87.

       The Fifth Amendment does not, however, “require the prosecution to divulge every

possible shred of evidence that could conceivably benefit the defendant.” Smith v. Sec’y of N.M.

Dep’t of Corr., 50 F.3d 801, 823 (10th Cir. 1995). Brady requires disclosure only of evidence that




                                              - 40 -
          Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 41 of 76



is both favorable to the accused, and “material either to guilt or to punishment.” Brady, 373 U.S.

at 87. “Evidence is material only if there is a reasonable probability that, had the evidence been

disclosed to the defense, the result of the proceeding would have been different.” United States v.

Bagley, 473 U.S. at 682. See United States v. Allen, 603 F.3d 1202, 1215 (10th Cir. 2010). A

“reasonable probability,” in turn, is a “probability sufficient to undermine confidence in the

outcome.” United States v. Bagley, 473 U.S. at 682 (internal quotation marks omitted). The Tenth

Circuit has noted that “[t]he mere possibility that evidence is exculpatory does not satisfy the

constitutional materiality standard.” United States v. Fleming, 19 F.3d 1325, 1331 (10th Cir.

1994).

         Here, Williams asserts that information about Galloway and Stanfill is “material to

sentencing” and so the United States should have disclosed this information to Williams. First

Objections at 4. Williams does not, however, explain why this information is material to Williams’

sentence. Williams does not contend that the Galloway-Stanfill information is exculpatory. To

the contrary, the United States contends that this information is necessary to paint a full picture of

the extent of Williams’ culpability. See First Response at 5 (asserting that the PSR’s ¶ 44, at 13,

is “necessary to explain how Jane Doe 7 became introduced to Baker and ultimately Williams,

who she described as Baker’s ‘pimp partner.’ T.S. and Jane Doe 7 were victimized by Baker and

Williams at the same time. Therefore, T.S. is relevant to this case and to Williams’ participation.”

(quoting Jane Doe 7)). The United States, therefore, had no duty to disclose the Galloway/Stanfill

information. Because there is no information suggesting that this information is exculpatory, the

United States had no duty to disclose it. See, e.g., United States v. Cooper, 654 F.3d 1104, 1120

(10th Cir. 2011); United States v. Page, 808 F.2d 723, 730 (10th Cir. 1987). The Court notes that




                                                - 41 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 42 of 76



ethical rules require prosecutors to “‘disclose to the defense and to the tribunal all unprivileged

mitigating information known to the prosecutor, except when the prosecutor is relieved of this

responsibility by a protective order of the tribunal.’” Cone v. Bell, 556 U.S. 449, 470 n.15

(2009)(quoting Am. Bar Ass’n Model Rules of Professional Conduct 3.8(d) (2008)). The Supreme

Court has not, however, held that the Fifth Amendment requires such disclosure. See Cone v. Bell,

556 U.S. at 470 n.15 (“Although the Due Process Clause of the Fourteenth Amendment, as

interpreted by Brady, only mandates the disclosure of material evidence, the obligation to disclose

evidence favorable to the defense may arise more broadly under a prosecutor's ethical or statutory

obligations.”).   Finally and most importantly, the United States says that it disclosed this

information to each Defendant before any of them pled guilty. See First Response at 4-5. There

is thus no Brady issue here.

       The portion of the PSR to which Williams objects is expressly listed as “Offense Behavior

not Part of Relevant Conduct.” PSR ¶ 41, at 12. The information is thus not part of Relevant

Conduct, but is part of Williams’ Offense Behavior. Neither the PSR nor the United States alleges

that Williams has any connection to Galloway or Stanfill apart from their mutual association with

Baker. See Addendum at 5; First Response at 5. The Court has previously overruled a defendant's

objections to the information in a presentence report, under the section entitled “Offense Behavior

Not Part of Relevant Conduct,” where the defendant argued that the information is not pertinent

to sentencing and “takes into consideration uncharged allegations that other witnesses made.”

United States v. Sandoval, 506 F. Supp. 2d 582, 593 (D.N.M. 2007)(Browning, J.). The Court

explained that “it is proper for the Court to consider this information to ascertain [the defendant]

Sandoval’s life and background.” 506 F. Supp. 2d at 593. The Court noted that the USPO




                                               - 42 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 43 of 76



maintained that the information had sufficient “indicia of reliability,” and that the information was

necessary to fully gauge Sandoval’s conduct within the brief time period during the charged

offenses were committed. 506 F. Supp. 2d at 593. Based upon U.S.S.G. § 1B1.4, 18 U.S.C.

§ 3661, United States v. Watts, and Witte v. United States, the Court overruled Sandoval’s

objection and considered the information. See United States v. Sandoval, 506 F. Supp. 2d at 593.

       “No limitation shall be placed on the information concerning the background, character,

and conduct of a person convicted of an offense which a court of the United States may receive

and consider for the purpose of imposing an appropriate sentence.” 18 U.S.C. § 3661. The

information about Galloway and Stanfill is relevant to determining the nature of the Defendants’

criminal enterprise. It is probative of the danger that the victims faced and the cavalier, cruel

manner in which the Defendants treated their victims. See PSR ¶ 44, at 13 (providing that Baker

“sold” Stanfill to Galloway); id. ¶ 47, at 14 (providing that Baker “sold” another woman to a man

in Phoenix, Arizona, for $7,000.00). The information also demonstrates how Jane Doe 7 came to

work for Baker and validates her characterization of Williams as Baker’s “pimp partner.” PSR

¶ 44, at 13. The PSR’s ¶ 44, at 13, is thus “information concerning [Williams’] background,

character, and conduct.” 18 U.S.C. § 3661. See U.S.S.G. § 1B1.4 (“In determining the sentence

to impose within the guideline range, or whether a departure from the guidelines is warranted, the

court may consider, without limitation, any information concerning the background, character and

conduct of the defendant, unless otherwise prohibited by law.”). The Supreme Court intends for

district courts to consider a defendant’s real conduct when effectuating Congress’ purposes set

forth in the Sentencing Guidelines. See United States v. Reyes-Vencomo, No. CR 11-2563 JB,

2012 WL 2574810, at *4 (D.N.M. June 26, 2012)(Browning, J.)(citing United States v. Booker,




                                               - 43 -
           Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 44 of 76



543 U.S. at 250-51). The Supreme Court has recognized that 18 U.S.C. § 3661 is an embodiment

of the “the longstanding principle that sentencing courts have broad discretion to consider various

kinds of information” and that “the Guidelines did not alter this aspect of the sentencing court’s

discretion.” United States v. Watts, 519 U.S. at 151-52. Because the information is relevant to

Williams’ background, character, and conduct, the Court overrules the Objection.

       H.      IT IS RELEVANT THAT BAKER RAPED JANE DOE 7 AND THAT
               WILLIAMS GUARDED JANE DOE 7’S MOVEMENTS WHEN BAKER
               WAS NOT AROUND.

       Williams objects to the PSR’s narrative, also included in the “Offense Behavior not Part of

Relevant Conduct” section, that says that: (i) Baker raped Jane Doe 7 “approximately five times;

(ii) Baker owned a handgun that he kept in his apartment and the hotel rooms that he used; (iii) Jane

Doe 7 had been to Baker’s apartment in Albuquerque, and Baker gave Jane Doe 7 a “track phone”;

(iv) Jane Doe 7 said that Williams “often guarded the victims’ movements when baker was not

there”; and (v) Jane Doe 7 described Grandberry as “another one of Baker’s coconspirators, and

[other coconspirators and victims] assisted in posting Backpage.com advertisements.” PSR ¶ 46,

at 13. See First Objections at 4.4 Williams says that Jane Doe 7’s statement that Williams guarded

her when Baker was not around suggests that he “would not be aware” of the activity that the

PSR’s ¶ 46, at 13, describes. First Objections at 4. The United States says that it does not allege

that Williams knew that Baker raped Jane Doe 7, but the United States avers that, “[c]learly,

Williams was aware of something nefarious if it was his job to guard Jane Doe 7 when Baker was

not there.” First Response at 5.


       4
        Williams says that he “objects to the first three and last two sentences of Paragraph 46.”
First Objections at 4. The PSR’s ¶ 46, at 13, however, contains five sentences, so the Court
construes Williams’ Objection as to the paragraph in its entirety.



                                               - 44 -
           Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 45 of 76



          The PSR’s portion to which Williams objects falls under the PSR’s section entitled

“Offense Behavior Not Part of Relevant Conduct.” PSR ¶ 41, at 11. The information is thus not

part of Relevant Conduct, but is part of his Offense Behavior. As with the previous Objection, the

information about how Baker treated his victims, and the role that Williams played in enforcing

Baker’s control over the victims, are relevant to Williams’ “background, character, and conduct.”

18 U.S.C. § 3661. Moreover, Williams does not object to the information’s veracity such that the

Court must “rule on the dispute or determine that a ruling is unnecessary either because the matter

will not affect sentencing, or because the court will not consider the matter in sentencing.” Fed.

R. Crim. P. 32(i)(3)(B). Williams, instead, asserts that he was unaware of Baker’s rapes. These

remarks do not satisfy Williams’ “affirmative duty to make a showing that the information in the

PSR was unreliable and articulate the reasons why the facts contained therein [are] untrue or

inaccurate.” United States v. Rodriguez-Delma, 456 F.3d 1246, 1253 (10th Cir. 2006). Williams

has pointed to no facts which call into question the accuracy of the PSR’s ¶ 46, at 13. The Court

thus overrules the Objection.

          I.     SUFFICIENT EVIDENCE SUPPORTS CONCLUDING THAT BAKER
                 THREATENED JANE DOE 7 BY CALLING TO POLICE TO REPORT
                 THAT SHE HAD ABANDONED HER BABY.

          Williams next objects to the PSR’s ¶ 47, at 13. See First Objections at 5. That paragraph

states:

                  In January 2017, Baker called the Albuquerque Police Department (APD)
          and reported Jane Doe 7 as abandoning her child when she refused to work on East
          Central. Her son was at Baker’s apartment at the time. Baker told her that if she
          did not make money for him, he could “make money off her baby.” APD and [a
          social worker from the New Mexico Children, Youth, and Families Department
          (“CYFD”)] responded to Baker's apartment. By the time APD arrived, Baker had
          already taken the child to another location. CYFD ultimately removed [Jane Doe
          7’s] child from her care. This account is corroborated by an APD report and lapel




                                                - 45 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 46 of 76



       videos where [Jane Doe 7] is telling her friend and her mom that Baker forcibly
       took her baby and told her she needs to make a certain amount of money to get the
       baby back. Leotha Williams was present during this incident as well.

PSR ¶ 47, at 13. Williams says that the paragraph “misstate[s]” APD’s investigation. First

Objections at 5. Williams argues that the PSR’s assertion that Baker took [Jane Doe 7’s] child is

“based on a report to police that came through multiple layers of hearsay, not from Jane Doe 7

herself,” and that Jane Doe 7 has “refused to speak with or meet with law enforcement.” First

Objections at 5. Williams further contends that Jane Doe 7 “was a long-time drug abuser and sex

worker with significant credibility concerns, including continuously abandoning her children in

favor of drugs and sex work,” and that “she eventually lost her children through CYFD proceedings

unconnected to Mr. Williams.” First Objections at 5. Williams then asserts that Baker calling

APD to report the child’s abandonment “undercut[s]” Jane Doe 7’s story about abduction. First

Objections at 5.

       The United States elaborates on the PSR’s ¶ 47, at 13. See First Response at 5. The United

States says that, in January, 2017, Jane Doe 7 told her friend that Baker “was holding her baby as

leverage to cause her to walk the track as a prostitute.” First Response at 5. The United States

says that this friend told APD officers that she went to Baker’s apartment to check on the baby and

that the baby was unattended. See First Response at 5-6. The United States says that Baker then

told the friend that she “‘need[ed] to bring [Jane Doe 7] here’” and that the friend told APD officers

her belief that, if Jane Doe 7 went to Baker’s apartment, he would assault Jane Doe 7. First

Response at 6 (quoting Baker). The United States also says that the friend told APD officers her

belief that Baker held the baby, because Jane Doe 7 refused to work on Central Avenue in

Albuquerque the previous night. See First Response at 6. The United States says that the friend




                                                - 46 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 47 of 76



also “described . . . another male individual who was there, and stated she believed they were

working together.” First Response at 6. The United States then relates that an APD officer called

Jane Doe 7 but that Jane Doe 7’s statements are inaudible in the officer’s lapel camera footage.

See First Response at 6. The United States asserts, however, that “one can infer what she reported

from the officer’s responses,” which reveal that Jane Doe 7 said that she was working for Baker,

and that Baker kicked Jane Doe 7 out a car and took her baby against her will. First Response at 6.

The United States says that, when the APD officer returned to Baker’s apartment, they met Baker

and Williams, who wore “a baby-blue three-piece suit, with a tie and white shoes.” First Response

at 6. The United States reports that Baker referred to Jane Doe 7 as a girlfriend and that he had

left Jane Doe 7’s baby with her sister. See First Response at 7. According to the United States,

Jane Doe 7 spoke with DHS agents a year later and said that Baker threatened her by warning that,

“if she did not make money for him, he could make money off her baby,” and that this threat

compelled her to continue working for Baker. First Response at 7.

       The United States acknowledges that Jane Doe 7 struggles with drug addiction and with

caring for her children, but asserts that Baker used these struggles to “exploit her.” First Response

at 7. According to the United States, Baker did not call APD out of concern that Jane Doe 7 had

abandoned her baby, but rather as “retaliation for her not doing what he wanted her to do,” and so

his calling the police “does not ‘undercut’ anything.” First Response at 7 (quoting First Objections

at 5). The United States, instead, asserts that Baker’s APD call “is substantive evidence of him

using threats and coercion to cause [Jane Doe 7] to engage in prostitution,” and that “all that time,

Leotha Williams was there too.” First Response at 7.




                                               - 47 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 48 of 76



       That Williams makes a factual contention does not necessarily require the Court to “rule

on the dispute or determine that a ruling is unnecessary either because the matter will not affect

sentencing, or because the court will not consider the matter in sentencing.” Fed. R. Crim. P.

32(i)(3)(B). To invoke a district court’s rule 32 fact-finding obligation, a defendant is required to

make “specific allegations” of factual inaccuracy. United States v. Rodriguez-Delma, 456 F.3d at

1253. Accord United States v. Jim, No. CR 10-2653, 2012 WL 2574807, at *23 (D.N.M. June 22,

2012)(Browning, J.). Williams’ bases for questioning the PSR’s narrative are that it relies on

hearsay and that Jane Doe 7 is a drug addict and a sex worker and so is not credible. See First

Objections at 5. These remarks do not satisfy Williams’ “affirmative duty to make a showing that

the information in the PSR was unreliable and articulate the reasons why the facts contained therein

[were] untrue or inaccurate.” United States v. Rodriguez-Delma, 456 F.3d at 1253. “The fact that

a defendant has objected to the ultimate conclusions drawn by the PSR . . . does not necessarily

imply that a ‘controverted matter’ exists.” United States v. Rodriguez-Delma, 456 F.3d at 1253

(citing United States v. Murray, 82 F.3d 361, 363 (10th Cir. 1996)). To the extent that Williams’

objects to the narrative, the court may rely upon reliable hearsay information, so long as the

evidence meets the preponderance-of-the-evidence standard. See United States v. Vigil, 476 F.

Supp. 2d 1231,1245 (D.N.M. 2007)(Browning J.); U.S.S.G. § 6A1.3 (stating that a court may rely

on relevant information when resolving a dispute concerning a factor important to sentencing, even

if the information is not admissible at trial, “provided that the information has sufficient indicia of

reliability to support its probable accuracy”). Here, the United States cites APD investigative

reports and lapel camera footage that support the PSR’s narrative. See First Response at 6. That

footage shows that Williams was present at Baker’s apartment during the incident. See First




                                                - 48 -
          Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 49 of 76



Response at 6-7. Accordingly, contrary to Williams’ contention, the United States does not rely

solely on Jane Doe 7’s statements. Moreover, to the extent that the United States relies on Jane

Doe 7’s statements, the fact that she struggles with drug addiction and is a sex worker does not

necessarily impugn her credibility, especially as compared to Williams’ contention that

uncharacteristic concern for Baker’s victims motivated his call to APD. The evidence thus

supports that Baker called APD and CYFD to report that Williams had abandoned her child.

Williams has not demonstrated “that a controverted matter exists.” United States v. Rodriguez-

Delma, 456 F.3d at 1253. Williams thus has not met his “affirmative duty to make a showing that

the information in the PSR was unreliable and articulate the reasons why the facts contained therein

[were] untrue or inaccurate.”      United States v. Rodriguez-Delma, 456 F.3d at 1253.          The

information is also relevant. The PSR describes an instance of Baker punishing his victims for not

following his orders, and Williams was present for at least part of the incident. Accordingly, the

Court overrules the Objection.

         J.     WILLIAMS’ ASSERTION THAT HE WAS UNAWARE THAT BAKER
                ABUSED STANFILL IS NOT ENOUGH TO STRIKE THAT ABUSE’S
                DESCRIPTION FROM THE PSR.

         Williams objects to the PSR’s ¶¶ 48-48, at 13. See First Objections at 5. Those paragraphs

state:

                 [Jane Doe 7] stated Baker was often angry with Tob[i] Stanfill because she
         did not make enough money. [Jane Doe 7] once witnessed Baker strike Stanfill in
         the head with a wooden chair leg. Baker would provide methamphetamine to
         Stanfill, and all her earnings went to Baker.

                [Jane Doe 7] witnessed Baker physically attack [Jane Doe 4] in Denver
         during a commercial sex work trip. Baker was angry with Jane Doe 4 because she
         refused to work when she was getting her period. Baker struck [Jane Doe 4] seven
         to eight times in the legs with a wooden luggage rack and broke her leg. This
         happened in early June 2016, and [Jane Doe 4] had to be treated at a hospital. This




                                               - 49 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 50 of 76



       information corroborates prior law enforcement observation of [Jane Doe 4] with a
       cast on her leg during that same time. [Jane Doe 4] was told by Chey[, another
       conspirator,] that Baker sold [Jane Doe 4] to [a] pimp in Phoenix for $7,000. This
       corroborates [Jane Doe 4’s] disappearance from the Albuquerque area in the late
       summer of 2017.

PSR ¶¶ 48-49, at 13. Williams asserts that the paragraphs should be deleted, because he “was not

present and did not witness any physical abuse or sexual activity between Mr. Baker and anyone

else.” First Objections at 5. Williams also contends that Jane Doe 7 said that Williams was only

present when Baker was not present, and so he could not have been aware of any abuse. See First

Objections at 5. The United States says that it is “unrealistic” that Williams was ignorant of the

abuse that Jane Doe 7 suffered. First Response at 7. The United States asserts that Jane Doe 7 did

not say that Williams was present only when Baker was absent. See First Response at 7.

       As discussed supra, Baker’s abuse and the abuse’s nature are relevant to Williams’

“background, character, and conduct.” 18 U.S.C. § 3661. The Court sees no material difference

between the abuse that the PSR’s ¶¶ 48-49, at 13, discusses and the abuse that the Court has already

determined is relevant. Like the previously discussed abuse, the abuse that the PSR’s ¶¶ 48-49,

at 13, discusses was not some unforeseeable, isolated incident. Instead, Baker maintained control

over his victims by threats, intimidation, and violence. Williams guarded the victims’ movements

when Baker was not present and so helped Baker maintain his control. See PSR ¶24, at 11. The

objected-to paragraphs are also probative in that they document the abuse’s extent and extremity.

Moreover, the incident discussed in the previous subsection -- in which Baker and Williams were

together at Baker’s apartment when APD officers and CYFD social workers investigated Baker’s

assertions regarding Jane Doe 7 -- demonstrates that Baker’s and Williams’ presence around the

victims was not mutually exclusive and so Williams was not totally ignorant of Baker’s abuse.




                                               - 50 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 51 of 76



See First Response at 7. Accordingly, Williams’ assertion that he was unaware of the abuse that

the PSR’s ¶¶ 48-49 describes is not enough to strike those paragraphs from the PSR, and the Court

overrules the Objection.

       K.      BAKER DRUGGING ANOTHER VICTIM AND TAKING HER FROM
               ALBUQUERQUE TO COLROADO SPRINGS IS RELEVANT, AND
               WILLIAMS DOES NOT ASSERT A SUFFICIENT FACTUAL OBJECTION
               FOR THE INCIDENT TO BE OMITTED FROM THE PSR.

       Williams last objects to the PSR’s ¶ 50, at 14, which states:

              In June of 2017, Baker and Williams took [Jane Doe 7], A.G., and [Jane
       Doe 4] to Colorado Springs, Colorado from Albuquerque for the purposes of
       engaging in commercial sex acts. While staying in Colorado Springs, Baker would
       make trips to Albuquerque to buy narcotics, and on one occasion, he brought an
       African American female back with him to engage in sex work. The female said
       she smoked a "blunt" with Baker in Albuquerque and then woke up in Colorado
       Springs (consistent with the narrative provided by Jane Doe 2).

PSR ¶ 50, at 14. Williams says that the only evidence supporting the paragraph’s assertion that

Williams was in Colorado Springs in June, 2017, is “the unreliable statement of a single witness,

with evidentiary credibility issues.” First Objections at 5. Williams thus contends that “the

statement does not have sufficient reliability to be included in the PSR [and] should be omitted.”

First Objections at 5. Last, Williams asserts that “the remaining statements in Paragraph 50 do not

involve Williams.” First Objections at 5. The United States responds that ¶ 50 describes conduct

similar to that of which Williams was convicted. See First Response at 8. The United States avers

that the victims that the PSR’s ¶ 50, at 14, describes did not know Jane Doe 2, and so ¶ 50

corroborates Jane Doe 2’s account of Baker and Williams’ actions in coercing Jane Doe 2 to go

with them to Colorado Springs. See First Response at 8.

       As with some of Williams’ previous objections, asserting general “evidentiary credibility

issues” is not enough to require the Court to “rule on the dispute or determine that a ruling is




                                              - 51 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 52 of 76



unnecessary either because the matter will not affect sentencing, or because the court will not

consider the matter in sentencing.” Fed. R. Crim. P. 32(i)(3)(B). See United States v. Romero,

No. CR 09-1253 JB, 2012 WL 6632493, at *24 (D.N.M. Dec. 6, 2012)(Browning, J.)(holding that

general allegations that evidence is unreliable “do not satisfy [the defendant’s] ‘affirmative duty

to make a showing that the information in the PSR was unreliable and articulate the reasons why

the facts contained therein [were] untrue or inaccurate’” (quoting United States v. Rodriguez–

Delma, 456 F.3d at 1253)). Moreover, the evidence is relevant to Williams’ “background,

character, and conduct.” 18 U.S.C. § 3661. The paragraph closely parallels Williams’ plea

admission -- both document Baker forcing women to leave Albuquerque to do sex work for him

in Colorado Springs. See PSR ¶ 50, at 14; Plea Agreement ¶ 9, at 4. The Court will consider the

information. Based on U.S.S.G. § 1B1.4, 18 U.S.C. § 3661, United States v. Watts, and Witte v.

United States, the Court will overrule the objection. Having resolved Williams’ Objections to the

information on which the Court may rely, the Court proceeds to ruling on Williams’ Objections to

the PSR’s conclusions regarding sentencing enhancements and adjustments.

II.    THE COURT GENERALLY OVERRULES WILLIAMS’ OBJECTIONS TO THE
       SENTENCING ENHANCEMENTS, BUT WILLIAMS IS ENTITLED TO A
       MITIGATING-ROLE ADJUSTMENT.

       The Court overrules each of Williams’ objections with the exception of his mitigating-role

argument. Specifically, the Court concludes that the PSR properly cross references § 2A3.1,

because Williams’ offense involved coercion.           The Court also concludes that a 4-level

enhancement under § 2A3.1(b)(5) applies, because Williams’ offense involved abducting Jane

Doe 2. Further, § 2A3.1(b)(5)’ application does not preclude § 3A1.3’s enhancement for physical

restraint, and Williams aided Baker in restraining Jane Doe 2. Last, Williams held a minor,




                                              - 52 -
        Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 53 of 76



nonsupervisory role in Williams’ enterprise, so § 3B1.2’s adjustment applies. Accordingly, the

Court overrules in part and sustains in part the Second Objections.

       A.      THE USPO PROPERLY CROSS-REFERENCES U.S.S.G. § 2A3.1.

       The USPO contends that U.S.S.G. § 2A3.1, rather than § 2G1.1, determines Williams’ base

offense level. See PSR ¶ 29, at 11. Although § 2G1.1 typically applies to 18 U.S.C. § 2422

convictions, the USPO contends that a cross reference to § 2A3.1 is appropriate, because Williams’

offense involved conduct that 18 U.S.C. §§ 2241(a), (b), or 2242 describe. See Addendum at 7;

U.S.S.G. § 2G1.1(c)(1). In the Second Objections, Williams asserts that the USPO errs in applying

§ 2A3.1, and that this error causes “an inappropriate and astronomical increase to the

recommended Guideline sentencing range.” Second Objections at 3. Williams contends that §

2G1.1, rather than § 2A3.1, applies to his offense. See Second Objections at 2-3. Williams first

asserts that Jane Doe 2 is predisposed to engage in sex work, and so any coercion on Baker and

Williams’ part did not cause her to engage in sex work. See Second Objections at 3. Williams

then contends that his offense conduct did not involve coercion, and so § 2G1.1 applies. The Court

first concludes that Jane Doe 2’s predisposition, even if it exists, does not foreclose § 2A3.1’s

application. The Court then concludes that Williams’ offense involved coercion and threats such

that § 2A3.1 properly applies.

               1.     Williams’ Argument that Sex Workers Cannot be Coerced into Doing
                      Sex Work Does Not Comport with 18 U.S.C. § 2241(a)’s Text.

       Williams’ primary argument is that he “persuaded,” but did not “threaten” or “coerce,”

Jane Doe 2 to get in the car with Baker and himself. Second Objections at 3. Williams contends

that, “[i]f persuasive coercion equated ‘force or threat,’ the cross reference would always apply,

and §2G1.1(b)(1) would be superfluous.” Second Objections at 3 (quoting 18 U.S.C. § 2241).




                                              - 53 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 54 of 76



Instead, Williams argues that “the force or threat applied should be the cause of engagement in

prostitution before the cross reference applies, particularly given the extreme increase it

mandates.” Second Objections at 3 (citing United States v. Zitlalpopoca-Hernandez, 632 F. App’x

335, 337 (9th Cir. 2015)(unpublished)). Williams asserts that, even if his offense involved threats

or coercion, those threats cannot be the but-for cause of Jane Doe 2’s sex work, because “Jane Doe

2 was a sex worker and would have been a sex worker with or without any alleged force or threat.”

Second Objections at 4. Williams says that he “intends to present evidence that Jane Doe 2 had a

long history of drug abuse, dishonesty, and criminal conduct indicative of sex work unconnected

to the events of this case.” Second Objections at 4. Williams alleges, as an example, that Jane

Doe 2 has pled guilty to child abuse and has “had numerous violations of her probation for matters

associated with drug use, disappearance, repeated child abuse, intimidating witnesses to her child

abuse, and sexual assault towards others in her recovery program.” Second Objections at 4.

According to Williams, “[t]his highlights that Jane Doe 2 was not a stranger to the streets.” Second

Objections at 4. Accordingly, Williams contends that § 2A1.3 does not apply, because Jane Doe

2 would have been a sex worker independent of his offense. See Second Objections at 4.

       The United States disagrees. See United States’ Response to Defendant Williams’ Second

Set of Objections to the Presentence Report at 2, filed March 23, 2020 (Doc. 201)(“Second

Response”). The United States says that courts “across the country have applied this cross

reference in similar cases.” Second Response at 3 (citing United States v. Scott, 434 F. App’x

103, 106 (3d Cir. 2011)(unpublished); United States v. Kizer, 517 F. App’x 415, 417 (6th Cir.

2013)(unpublished)). The United States describes Williams’ arguments as “essentially asking this

court to believe that although he helped Baker victimize Jane Doe 2, it is still all her fault because




                                                - 54 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 55 of 76



she has a criminal history and was therefore a prostitute.” Second Response at 4. The United

States asks that the Court reject Williams’ “absurd and disgusting proposition” that sex workers

cannot be victimized. Second Response at 5. The United States further asserts that “Williams has

not, because he cannot, point to any history of prostitution by Jane Doe 2 prior to her abduction

from a bus stop by Williams and Baker.” Second Response at 4. The United States asserts that

Williams assisted Baker in forcing Jane Doe 2 to engage in a sex act, the cross reference is proper.

See Second Response at 5.

       Williams pled guilty to violating 18 U.S.C. § 2422(a). See Plea Agreement ¶ 8, at 3.

Section 2G1.1 pertains to “promoting prostitution or prohibited sexual conduct,” and applies to

§ 2422(a). Section 2A3.1 pertains to “criminal sexual abuse,” and applies to violations of 18

U.S.C. §§ 2241 and 2242. See U.S.S.G. § 2A3.1. The cross reference at § 2G1.1(c)(1) directs

courts to apply § 2A3.1, “[i]f the offense involved conduct described in 18 U.S.C. § 2241(a) or (b)

or 18 U.S.C. § 2242.” U.S.S.G. § 2G1.1(c)(1). The application note to § 2G1.1 summarizes such

offenses:

               (A) Conduct Described in 18 U.S.C. § 2241(a) or (b). -- For purposes
       of subsection (c)(1), conduct described in 18 U.S.C. § 2241(a) or (b) is: (i) using
       force against the victim; (ii) threatening or placing the victim in fear that any person
       will be subject to death, serious bodily injury, or kidnapping; (iii) rendering the
       victim unconscious; or (iv) administering by force or threat of force, or without the
       knowledge or permission of the victim, a drug, intoxicant, or other similar
       substance and thereby substantially impairing the ability of the victim to appraise
       or control conduct. This provision would apply, for example, if any dangerous
       weapon was used or brandished, or in a case in which the ability of the victim to
       appraise or control conduct was substantially impaired by drugs or alcohol.

               (B)     Conduct Described in 18 U.S.C. § 2242. -- For purposes of
       subsection (c)(1), conduct described in 18 U.S.C. § 2242 is: (i) engaging in, or
       causing another person to engage in, a sexual act with another person by threatening
       or placing the victim in fear (other than by threatening or placing the victim in fear
       that any person will be subject to death, serious bodily injury, or kidnapping); or




                                                - 55 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 56 of 76



        (ii) engaging in, or causing another person to engage in a sexual act with a victim
        who is incapable of appraising the nature of the conduct or who is physically
        incapable of declining participation in, or communicating unwillingness to engage
        in, the sexual act.

U.S.S.G. § 2G1.1 n.4.

        The Court does not agree with Williams’ argument that he could not have coerced Jane

Doe 2 into sex work, because she would have done sex work in any event. First, Williams points

to no evidence that Jane Doe 2 did sex work before meeting Baker, and the United States asserts

that she had not engaged in such work. See Second Response at 4. Williams’ argument is thus

that she had a propensity to do sex work. See Second Objections at 3 (asserting that Jane Doe 2’s

criminal history is “indicative of sex work”). To support this argument, Williams asserts that,

before meeting Baker, Jane Doe 2 had pled guilty to child abuse and “had numerous violations of

her probation for matters associated with drug use, disappearance, repeated child abuse,

intimidating witnesses to her child abuse, and sexual assault towards others in her recovery

program.” Second Objections at 3. None of these alleged violations is “indicative of sex work,”

Second Objections at 3, or even correlated with sex work. Accordingly, Williams has presented

no evidence that Jane Doe 2 would have engaged in sex work regardless of Baker and Williams’

actions in this case.

        Second, even aside from these factual shortcomings, the logical premise is flawed. By

Williams’ logic, his conviction could not stand: if one cannot threaten Jane Doe 7 to do what she

would have inevitably done, there is no reason he could persuade such inevitable action. Under

Williams’ logic, no sex worker could ever fall victim to the litany of sex offenses that the United

States Code provides, including rape, where the sex worker may have engaged in some other sex

act of his or her own free will. Williams affords no justification for the sweeping argument that




                                              - 56 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 57 of 76



Congress excluded all sex workers from its statutes’ protection. See, e.g., Bostock v. Clayton Cty.,

Georgia, No. 17-1618, 2020 WL 3146686, at *11 (U.S. June 15, 2020)(Gorsuch, J.)(“Nor is there

any such thing as a ‘canon of donut holes,’ in which Congress’s failure to speak directly to a

specific case that falls within a more general statutory rule creates a tacit exception.”)

       There is nothing in §§ 2422, 2241, and 2242’s text that suggests that sex workers cannot

be victims of acts that otherwise violate those statutes. The United States Court of Appeals for the

District of Columbia Circuit, interpreting § 2422(b)’s similar language in United States v. Hite,

769 F.3d 1154 (D.C. Cir. 2014), discussed the statutes operative terms:

               The ordinary meanings of the verbs persuade, induce, entice, and coerce
       demonstrate that § 2422(b) is intended to prohibit acts that seek to transform or
       overcome the will of a minor. For instance, “persuade” is commonly defined as
       “[t]o induce or win over (a person) to an act or course of action; to draw the will of
       (another) to something, by inclining his judgement [sic ] or desire to it; to prevail
       upon, to urge successfully, to do something,” Oxford English Dictionary (2d
       ed.1989), or “to win over by an appeal to one’s reason and feelings, as into doing
       or believing something,” Black’s Law Dictionary (6th ed.1990). See also
       Webster’s Third New International Dictionary, Unabridged (1981) (defining
       “persuade” as “to induce by argument, entreaty, or expostulation into some mental
       position . . . win over by an appeal to one’s reason and feelings (as into doing or
       believing something)”). Likewise, “induce” is ordinarily defined as “[t]o lead (a
       person), by persuasion or some influence or motive that acts upon the will,” “to
       lead on, move, influence, prevail upon (any one) to do something.” Oxford English
       Dictionary (2d ed.1989) (emphasis in original). See also Black’s Law Dictionary
       (6th ed.1990) (“induce” defined as “[t]o bring on or about, to affect, cause to
       influence to an act or course of conduct, lead by persuasion or reasoning, incite by
       motives, prevail on”); Webster's Third New International Dictionary, Unabridged
       (1981) (“induce” defined as “to move and lead (as by persuasion or influence),”
       “prevail upon,” and “to bring on or bring about”). “Entice” and “coerce” similarly
       connote efforts to affect the mind or will of another. See, e.g., Black’s Law
       Dictionary (6th ed.1990) ( “entice” means “to lure, induce, tempt, incite, or
       persuade a person to do a thing”; “coerce” means “[c]ompelled to compliance;
       constrained to obedience, or submission in a vigorous or forcible manner”).
       Congress is presumed to use words in the common, ordinary meaning absent
       contrary indication, and we find none here. See, e.g., FDIC v. Meyer, 510 U.S.
       471, 476 (1994); Engine Mfrs. Ass’n v. S. Coast Air Quality Mgmt. Dist., 541 U.S.
       246, 252 (2004).




                                                - 57 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 58 of 76




United States v. Hite, 769 F.3d at 1161. Each of these terms refers to specific instances of pressure,

and which which general propensity does not necessarily negate. The terms instead require

overcoming or transforming the victim’s will as to a specific course of action. See United States

v. Tee, 881 F.3d 1258, 1264 (10th Cir. 2018)(affirming § 2422(a) conviction even though the

victim first proposed the idea of prostitution); United States v. Hite, 769 F.3d at 1161. Williams’

argument substitutes the general for the specific to assert that, if Jane Doe 2 had a general

propensity to engage in sex work, she could not be criminally persuaded or coerced into doing any

specific sex acts. But this argument makes no more sense than saying that prison guards cannot

force-feed inmates, because those inmates would have eaten at some other point in their lives, or

that Person A’s intent to have sex with Person B on Friday means that Person B is not liable if he

rapes Person A on Saturday.        Cf. United States v. Tee, 881 F.3d 1258, 1264 (10th Cir.

2018)(affirming a § 2422(a) conviction even though the victim first presented the idea of traveling

in interstate commerce to commit a commercial sex act).

       For similar reasons, prior sex work is typically not admissible to disprove later coercion.

See, e.g., Fed. R. Evid. 412; United States v. Pablo, 696 F.3d 1280, 1299 (10th Cir. 2012)(affirming

the district court’s exclusion of evidence, in a rape prosecution, that the victim had consensual sex

with two other men on the night of the rape); Jones v. Goodwin, 982 F.2d 464, 471 (11th Cir.

1993)(“[A] woman’s consensual sexual activities with certain individuals in no way imply consent

to similar activities with others.”); United States v. Saunders, 943 F.2d 388, 392 (4th Cir.

1991)(“[I]t is intolerable to suggest that because the victim is a prostitute, she automatically is

assumed to have consented with anyone at any time.”). Accordingly, that Jane Doe 2 may later

have engaged in sex work independent of Baker does not foreclose § 2A3.1’s application.




                                                - 58 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 59 of 76



               2.      The PSR Properly Cross References § 2A3.1 in Determining Williams’
                       base offense level.

       Williams argues that he only persuaded Jane Doe 2 and that, moreover, if any coercion

occurred, it resulted from Baker’s conduct and not his. See Second Objections at 4. The United

States contends that § 2A3.1 applies, because Williams’ offense conduct involved “forcing,

threatening, and coercing” Jane Doe to do sex work. Second Response at 5. The Court concludes

that the cross reference is proper under either §§ 2241 or 2242.

       First, the cross reference applies under § 2241, because Williams’ offense conduct

involved: “(i) using force against the victim; and (ii) threatening or placing the victim in fear that

any person will be subject to death, serious bodily injury, or kidnapping.” U.S.S.G. § 2G1.1 n.4.

Williams’ offense involved Baker brandishing a firearm to intimidate Jane Doe 2 into getting into

a car with Baker and Williams. See PSR ¶ 14, at 9 (“Baker told [Jane Doe 2] to get in the vehicle

and flashed a handgun he had in his waistband.”). Baker told Jane Doe 2 that “she had ‘no choice’

but to get in the vehicle.” PSR ¶ 14, at 9. In the Plea Agreement, Williams admits that he and

Baker “made clear that she was to get into the vehicle.” Plea Agreement ¶ 9, at 4. The Guidelines

application note to § 2G1.1(c)(1) provides that the cross reference “would apply, for example, if

any dangerous weapon was used or brandished[.]” U.S.S.G. § 2G1.1 note 4. The cross reference

is thus appropriate, because Williams offense involved conduct that § 2241(a) describes. See 18

U.S.C. § 2241(a) (“Whoever . . . knowingly causes another person to engage in a sexual act -- []

by using force against that other person; or [] by threatening or placing that other person in fear

that any person will be subjected to death, serious bodily injury, or kidnapping[.]”).

       The cross reference is also appropriate under § 2242. A cross reference is permissible

under that section if the offense involved “engaging in, or causing another person to engage in, a




                                                - 59 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 60 of 76



sexual act with another person by threatening or placing the victim in fear (other than by

threatening or placing the victim in fear that any person will be subject to death, serious bodily

injury, or kidnapping).” U.S.S.G. § 2G1.1 n.4. The threats continued once Jane Doe 2 was held

in Colorado Springs, where Baker assaulted and raped Jane Doe 2 when she refused to work or to

forfeit her earnings to Baker. See PSR ¶ 17, at 9. Williams assisted these threats by guarding Jane

Doe 2 when Baker was not around, thus preventing her escape and maintaining Jane Doe 2’s fear

of Baker. “The definition of ‘fear,’ as used in 18 U.S.C. § 2242(1), is very broad.” United States

v. Castillo, 140 F.3d 874, 885 (10th Cir. 1998)(citing United States v. Gavin, 959 F.2d 788, 791

(9th Cir. 1992)). “The element is satisfied when the defendant’s actions implicitly place the victim

in fear of some bodily harm.” United States v. Castillo, 140 F.3d at 885 (citing United States v.

Cherry, 938 F.2d 748, 755 (7th Cir. 1991)). In United States v. Monsalve, 342 F. App’x 451 (11th

Cir. 2001)(unpublished), the United States Court of Appeals, citing United States v. Castillo,

upheld a cross reference where the defendant smuggled two women into the United States with

the promise that they would be waitresses. See United States v. Monsalve, 342 F. App’x at 454.

After arriving in the United States illegally, “they were told they owed [the defendant] a $16,000

smuggling fee and that they must repay him by working as prostitutes.              They had their

identification documents taken from them, spoke no English, and depended on Monsalve and his

associates for food, water, shelter, and clothing.” 342 F. App’x at 454. One of the defendant’s

“managers” told the victims that he would have them deported if they tried to escape. 342 F.

App’x at 454. Here, Baker and Williams took Jane Doe 2, against her will, to an unfamiliar city.

See PSR ¶ 14, at 9. They refused to stop on the drive to Colorado Springs when she asked to use

a restroom or get some food. See PSR ¶ 14, at 9. They took all her money such that she was




                                               - 60 -
        Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 61 of 76



completely dependent upon Baker for food, water, and shelter. See PSR ¶ 17, at 9. In three

instances, Baker gave Jane Doe 2 methamphetamine, “which she used to stay awake because she

was afraid of being raped by Baker.” PSR ¶ 17, at 9. As discussed supra, Williams assisted in this

conduct such that it is properly applied to his offense. Williams’ offense conduct thus involved

placing Jane Doe 2 in fear, and this fear caused Jane Doe 2 to engage in sex work. Accordingly,

Williams’ offense involved conduct that §§ 2242(1) and 2242 describe, and the cross reference is

appropriate. The Court thus overrules the Objection and concludes that § 2A3.1 determines

Williams’ base offense level.

       B.      A 4-LEVEL ENHANCEMENT FOR ABDUCTION APPLIES.

       Williams next asserts that §2A3.1(b)(5), which provides a 4-level enhancement for

offenses involving abduction, does not apply to his Guidelines offense level.        See Second

Objections at 4. Williams asserts that Jane Doe 2 “was persuaded, not forced, to accompany

defendants,” and that she “participated in an activity which was not unusual for her.” Second

Objections at 5. Last, Williams maintains that “there was no[] force involved and an abduction

did not occur.” Second Objections at 5. The United States disagrees and asserts that the

enhancement applies, because Baker showed Jane Doe 2 a gun and made it clear that she had no

choice but to accompany them to a different location. See Second Response at 6.

       Section 2A3.1(b)(5) provides a 4-level enhancement “[i]f the victim was abducted.”

U.S.S.G. § 2A3.1(b)(5). “Abducted” means that a victim was forced to accompany an offender to

a different location. U.S.S.G. § 1B1.1, n.1(A) (“‘Abducted’ means that a victim was forced to

accompany an offender to a different location. For example, a bank robber’s forcing a bank teller

from the bank into a getaway car would constitute an abduction.”). See United States v. Kavo,




                                              - 61 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 62 of 76



128 F. App’x 447, 451-52 (6th Cir. 2005)(holding that abduction occurred within the meaning of

§ 2A3.1(b)(5) when the defendant physically carried the victim against her wishes from the main

floor of his home to his basement bedroom, because it gave the defendant a better chance to

complete his crime than “if he had remained in the immediate area where his sister was sleeping

and could have been summoned to assist the victim”); United States v. Mix, 77 F. App’x 986, 990

(9th Cir. 2003)(upholding district court’s enhancement for abduction when the defendant “forced

his victim at knifepoint into a back room to continue the assault”). The defendant need not,

however, use violent force: “‘[T]he abduction adjustment requires only that force necessary to

overcome the particular victim’s will.’” United States v. Martinez-Hernandez, 593 F.3d 761, 762

(8th Cir. 2010)(quoting United States v. Saknikent, 30 F.3d 1012, 1014 (8th Cir. 1994))(alteration

added in United States v. Martinez-Hernandez). See United States v. Hefferon, 314 F.3d 211, 226-

27 (5th Cir. 2002)(concluding that abduction happened by “veiled coercion” where the defendant

“was able to isolate the victim by dominating her lack of intellectual ability, and also by appealing

to the credulous nature of a seven-year-old”).

       These cases show that the abduction enhancement applies when the offense involves

conduct that overcomes the victim’s will to move the victim to a different location. Here, Baker

and Williams abducted Jane Doe 2. Baker flashed a gun, and he and Williams “made clear that

she was to get in [their] vehicle.” Plea Agreement ¶ 9, at 4. See PSR ¶ 14, at 9 (providing that

Baker told Jane Doe 2 that she “had no choice” but to get into the car). Contrary to Williams’

assertion, Jane Doe 2 thus did not get in the car solely of her volition but rather because Baker and

Williams overcame Jane Doe 2’s will. See United States v. Martinez-Hernandez, 593 F.3d at 762

(“[T]he abduction adjustment requires only that force necessary to overcome the particular




                                                 - 62 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 63 of 76



victim’s will.” (internal quotation marks omitted)). Further, although Williams contends that Jane

Doe 2 willingly got into the car, he makes no suggestion that Jane Doe 2 did so willing to leave

Albuquerque for Colorado Springs. To the contrary, during the drive to Colorado Springs, Baker

refused to stop for food or let Jane Doe 2 use the restroom, further demonstrating that she was not

a willing participant in the ride. See PSR ¶ 16, at 9. Accordingly, the Court overrules the

Objection, and § 2A3.1(b)(5)’s 4-level enhancement applies.

       C.      A 2-LEVEL ENHANCEMENT FOR PHSYICAL RESTRAINT IS
               APPROPRIATE.

       Williams next objects to the PSR’s application of a 2-level enhancement under U.S.S.G.

§3A1.3, which applies to offenses involving physical restraint. See Second Objections at 5.

Williams contends that § 3A1.3, “requires forcible restraint,” like “‘being tied, bound, or locked

up.’” Second Objections at 5 (emphasis in Second Objections)(quoting U.S.S.G §1B1.11 n.1(L)).

He says that the restraint that § 3A1.3 requires “is not the same as being put in a hotel room,

particularly in a situation where other witnesses have verified the women were free to come-and-

go as they pleased.” Second Objections at 5. Finally, Williams contends that, if the Court

concludes that § 2A3.1(b)(5)’s abduction-enhancement applies, applying § 3A1.3 would amount

to impermissible double counting. See Second Objections at 5 (citing U.S.S.G. §3A1.3 n.2). The

United States responds that § 3A1.3 applies when the defendant “hold[s] the victim back from

some action, procedure, or course, prevent[s] the victim from doing something, or otherwise

keep[s] the victim within bounds or under control.” Second Response at 6 (citing United States v.

Checora, 175 F.3d 782, 790 (10th Cir. 1999)). The United States contends that Baker’s abuse

amounts to a physical restraint and that Williams is responsible for that restraint. See Second

Response at 7-8. The United States thus asks that the Court overrule the Objection.




                                              - 63 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 64 of 76



       Section 3A1.3 provides a 2-level enhancement if the offense involved physically

restraining the victim. See U.S.S.G. § 3A1.3. Application note 1(L) of the Commentary to

Guideline § 1B1.1 states that the term “physically restrained” means “the forcible restraint of the

victim such as being tied, bound, or locked up.” U.S.S.G. § 1B1.1 n.1(L). “By use of the words

‘such as,’ the Sentencing Commission listed ‘being tied, bound, or locked up”’ by way of example

rather than limitation.”    United States v. Nelson, 740 F. Supp. 1502, 1512 (D. Kan.

1990)(O’Connor, C.J.)(quoting U.S.S.G. § 1B1.1 cmt. and citing United States v. Stokley, 881

F.2d 114, 116 (4th Cir. 1989). See United States v. Joe, 696 F.3d 1066, 1071 (10th Cir.

2012)(“Like most other courts, we have held that the examples listed in the definition are intended

only as examples and not as an exhaustive list of how a victim may be physically restrained.”).

Accordingly, there does not have to be “physical touching of the victim,” because “[k]eeping

someone from doing something is inherent within the concept of restraint.” United States v. Fisher,

132 F.3d 1327, 1329-30 (10th Cir. 1997)(applying § 3A1.3 where a “coconspirator deliberately

kept the security guard at bay by pointing a gun directly at his head”). Last, the restraint of the

victim need not occur during the offense of conviction, as long as the restraining occurred as part

of the relevant conduct. See United States v. Holbert, 285 F.3d 1257, 1262-63 (10th Cir.

2002)(“We hold that, for the purpose of applying § 3A1.3, the defendant must have physically

restrained a victim in the course of the offense, and that the course of the offense includes any

conduct for which the defendant is accountable under § 1B1.3 (Relevant Conduct).”).

       While some courts have limited their interpretation of physical restraint to instances similar

to § 1B1.1 n.1(L)’s examples, see, e.g., United States v. Anglin, 169 F.3d 154, 164 (2d Cir. 1999),

the Tenth Circuit “has taken a different approach” and interprets physical restraint expansively,




                                               - 64 -
           Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 65 of 76



United States v. Joe, 696 F.3d at 1071. In United States v. Miera, 539 F.3d 1232 (10th Cir. 2008),

the Tenth Circuit concluded that a physical-restraint enhancement was proper when the defendants,

during a bank robbery, ordered the bank’s employees and patrons to put their hands up and not

move. See 539 F.3d at 1234. The Tenth Circuit noted that “physical restraint is not limited to

physical touching of the victim.” 539 F.3d at 1234. Accordingly, that Williams may not have

personally used the means that § 1B1.1 n.1(L) describes does not foreclose § 3A1.3’s application.

In United States v. Joe, a Tenth Circuit panel noted, with disapproval, the breadth of the Tenth

Circuit’s interpretation of physical restraint:

                Thus, although the Guidelines provision we are examining here uses the
        term “physically restrained,” and “physically” would seem to be a modifier of
        “restrained,” our cases have wrenched “physically” from its original place so that
        it now seems to describe the conduct or the inner thoughts of the victim. Thus, we
        have said that keeping victims from “even considering an escape” is to physically
        restrain them. [United States v. ]Miera, 539 F.3d at 1235. Indeed, it may seem as
        though our construction has gone so far as to render “physically” a nullity: if
        preventing a victim from thinking about escape, see id., is to “physically restrain”
        that victim, then it is quite a challenge to conceive of a restraint that would not be
        deemed “physical” under this court’s case law.

United States v. Joe, 696 F.3d at 1072. The Tenth Circuit panel concluded, however, that the

Tenth Circuit caselaw expansively interpreting physical restraint bound the panel. See 696 F.3d

at 1071.

        Williams’ offense conduct involves physical restraint. Although Williams avers that Jane

Doe 2 was “free to come and go,” he points only to “interview[s with] workers at other hotels in

the Albuquerque area,” and not to any evidence specific to the hotel in Colorado Springs where

Baker held Jane Doe 2. First Objections at 3. See Second Objections at 5. Moreover, Baker

abused Jane Doe 2 when she did not comply with his demands that she engage in sex work or

forfeit her earnings. See PSR ¶ 17, at 9. Williams then guarded Jane Doe 2’s hotel room in




                                                  - 65 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 66 of 76



Colorado Springs, further restraining her. Finally, even if Williams was not preventing Jane Doe

2’s escape by guarding her hotel room, she was in an unfamiliar city without money. Given the

Tenth Circuit’s broad interpretation of § 3A1.3, this all amounted to physically restraining Jane

Doe 2. See United States v. Miera, 539 F.3d at 1234.

       Williams asserts that, if the Court applies the abduction enhancement, application of the

physical-restraint enhancement amounts to impermissible double counting.               See Second

Objections at 5. The United States responds that, because there was additional conduct beyond

the initial abduction that amounts to physical restraint, applying both enhancements is permissible.

See Second Response at 7. The Tenth Circuit has stated that, while generally “impermissible

‘double counting’ occurs ‘when the same conduct on the part of the defendant is used to support

separate increases under separate enhancement provisions which necessarily overlap, are

indistinct, and serve identical purposes,’” sometimes “the Guidelines themselves provide an

alternative principle of double counting.” United States v. Joe, 696 F.3d at 1070 (quoting United

States v. Reyes Pena, 216 F.3d 1204, 1209 (10th Cir. 2000)). Where the “particular guideline

specifically speaks to double counting, such an instruction would be controlling” over the general

double-counting analysis. United States v. Coldren, 359 F.3d 1253, 1256 (10th Cir. 2004).

U.S.S.G. § 3A1.3, the restraint-of-victim enhancement, instructs courts not to “apply this

adjustment where the offense guideline specifically incorporates this factor, or where the unlawful

restraint of a victim is an element of the offense itself (e.g. this adjustment does not apply to

offenses covered by § 2A4.1 (Kidnapping, Abduction, Unlawful Restraint)).” U.S.S.G. § 3A1.3

n.2.




                                               - 66 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 67 of 76



       In United States v. Strong, 826 F.3d 1109 (8th Cir. 2016), the United States Court of

Appeals for the Eighth Circuit addressed an objection similar to Williams’ objection. See 826

F.3d at 1116. The defendant relied upon § 3A1.3’s Application Note 2, which refers specifically

to abduction, to argue that a physical-restraint enhancement and an abduction enhancement are

mutually exclusive. See 826 F.3d at 1117. The Eighth Circuit disagreed with the defendant and

held, first, that the two enhancements are not necessarily mutually exclusive: “‘the [Guidelines]

drafters did not intend that [abduction and physical restraint enhancements] be considered

mutually exclusive, but rather gradations of aggravating conduct.’” 826 F.3d at 1117 (quoting

United States v. Gall, 116 F.3d 228, 230 (7th Cir. 1997), and citing United States v. Smith, 320

F.3d 647, 657-58 (6th Cir. 2003)). The Eighth Circuit further asserted that both enhancements

applied, because the defendant was conviction of aggravated sexual abuse, rather than abduction,

and the Eighth Circuit acknowledged that, “[h]ad the offense been abduction, adding a physical

restraint adjustment would have clearly been improper based on § 3A1.3, cmt. n.2.” 826 F.3d at

1117. The Eighth Circuit then concluded that the enhancements were not based on the same

conduct -- the abduction enhancement applied, because the defendant dragged the victim from her

neighbor’s house to her house, and the restraint enhancement applied, because the defendant kept

the victim at her house, against her will, for three days. See 826 F.3d at 1117.

       Here, application of both enhancements does not amount to double counting, because both

enhancements are based on separate conduct. The abduction enhancement applies, because

Williams’ offense conduct involved overcoming Jane Doe 2’s resistance or will to transport her to

another location. See PSR ¶ 14, at 9. The physical restraint enhancement applies, because

Williams’ offense conduct involved keeping her in the Colorado Springs hotel room against her




                                               - 67 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 68 of 76



will. See PSR ¶ 17, at 9. Further, the physical restraint that supports the § 3A1.3 enhancement is

not an element of Williams’ conviction. Williams pled guilty to violating 18 U.S.C. § 2422(a).

See Plea Agreement ¶ 9, at 4. In the Plea Agreement, Williams admits that he “knowingly

persuaded, induced, enticed, or coerced” Jane Doe 2 “to travel in interstate commerce” “to engage

in prostitution.” Plea Agreement ¶ 8, at 3-4. The physical restraint that supports the enhancement

occurred after the abduction, while Williams aided Baker in keeping Jane Doe 2 in the Colorado

Springs hotel room. Williams’ offense, therefore, is not one that § 2A4.1 covers, and so applying

both § 3A3.1 and § 2A3.1(b)(5) does not amount to impermissible double counting. Accordingly,

the Court overrules the Objection.

       D.      WILLIAMS IS ENTITLED TO A MITIGATING ROLE ADJUSTMENT.

       The USPO concludes that Williams is not entitled to a mitigating-role adjustment, largely

because Williams was “present” during several of Baker’s offenses. Addendum at 8. Specifically,

the USPO asserts that an adjustment under U.S.S.G. § 3B1.2 is improper, because: (i) “Williams

was present during his sex trafficking activities over a period of time”; (ii) “Williams is known to

be present during the offense of conviction (Count 6) which occurred between June and September

2016”; (iii) Williams was also present during the incident involving [Jane Doe 7] and her missing

child in January 2017”; (iv) Jane Doe 7 “has also alleged that Williams was present with Baker in

June 2017 during a trip to Colorado”; and (v) Jane Doe 7 “also alleged that Williams often guarded

the victims’ movements when Baker was not present, which corroborates [Jane Doe 2’s]

statement.” Addendum at 5. Williams avers that he is “substantially less culpable than anyone

else in the group,” and that, if Baker’s criminal activity “stretched to many states beyond New

Mexico and Colorado, it is clear Mr. Williams did not understand the scope and structure.” Second




                                               - 68 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 69 of 76



Objections at 5. Williams argues that he did not have decision-making authority and “did not

participate in any planning.” Second Objections at 5. Last, Williams contends that “he did not

benefit,” and that no one “gave him compensation.”            Second Objections at 6.       Williams

characterizes himself as “along for the ride and a temporary stand-in,” so he was the “quintessential

minimal participant.” Second Objections at 6. The United States agrees with Williams. See

Second Response at 8. The United States says that, although Williams aided and abetted Baker’s

offenses, the United States has no evidence “of how Williams benefitted financially from these

crimes, if at all,” and that only Baker made the decisions and “doled out the abuse on the victims.”

Second Response at 8. The United States thus “agrees that application of a departure for a

mitigating role is likely appropriate.” Second Response at 8.

       The Guidelines define a minor participant as one “who is less culpable than most other

participants in the criminal activity.” U.S.S.G. § 3B1.2 n.5. A defendant “who performs a limited

function in the criminal activity may receive an adjustment under this guideline.” U.S.S.G.

§ 3B1.2 n.3(A). In determining whether Williams was a minor participant in the murders, the

Court may consider: (i) “the degree to which the defendant understood the scope and structure of

the criminal activity”; (ii) “the degree to which the defendant participated in planning or organizing

the criminal activity”; (iii) “the degree to which the defendant exercised decision-making authority

or influenced the exercise of decision-making authority”; (iv) “the nature and extent of the

defendant’s participation in the commission of the criminal activity, including the acts the

defendant performed and the responsibility and discretion the defendant had in performing those

acts”; and (v) “the degree to which the defendant stood to benefit from the criminal activity.”

U.S.S.G. § 3B1.2 n.3(C).




                                                - 69 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 70 of 76



       A 2-level adjustment under § 3B1.2(b) is proper. Williams conduct can be accurately

described as “limited” or as “substantially less culpable than [an] average participant” in Baker’s

crimes. U.S.S.G. § 3B1.2 n.3(A) (title case omitted). First, as the United States notes, Williams

received little by way of financial gain in a criminal enterprise that was, primarily, about financial

gain. See Second Response at 8. Second, Williams was not a decision-maker in the enterprise,

but rather took orders from Baker. See Second Response at 8. Williams thus did “not have a

proprietary interest in the criminal activity and [was] simply being paid to perform certain tasks.”

U.S.S.G. § 3B1.2 n.3(C). Moreover, these is no evidence that Williams himself engaged in any

direct abuse of the victims. See PSR ¶¶ 14-17, at 9; id. ¶¶ 45-47, at 13. Williams was thus a

“minor participant” in Baker’s crimes. U.S.S.G. § 3B1.2(b).

       That Williams is entitled to a mitigating-role adjustment is not, however, an easy call. As

discussed in Section I, supra, Williams’ relevant conduct includes several of Baker’s heinous

actions. As the USPO notes, Williams was present for some of those acts, and, as the Court notes

in Section I, supra, a preponderance of the evidence does not establish that he was completely

ignorant of Baker’s abuse. Further, Jane Doe 7 describes Williams as Baker’s “pimp partner.”

PSR ¶ 45, at 13. Accordingly, Williams cannot accurately be described as a “minimal participant”

in Baker’s enterprise. U.S.S.G. § 3B1.2(a). Moreover, the Application Notes to § 3B1.2 provide

that, when a defendant receives a lower offense level “by virtue of being convicted of an offense

significantly less serious than warranted by his actual criminal conduct,” a role adjustment

“ordinarily is not warranted because such defendant is not substantially less culpable than a

defendant whose only conduct involved the less serious offense.” U.S.S.G. § 3B1.2 n.3(B).

Williams was convicted of violating § 2422(a) despite being responsible for conduct that




                                                - 70 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 71 of 76



constitutes more serious offenses. Nonetheless, that culpability is reflected in the cross reference

to § 2A3.1, and so Williams has not received a lower offense level “by virtue of being convicted

of an offense significantly less serious than warranted by his actual criminal conduct.” U.S.S.G.

§ 3B1.2 n.3(B). Williams is thus “less culpable than most other participants in the criminal

activity,” but his role cannot “be described as minimal.” U.S.S.G. § 3B1.2 n.5. Accordingly, a 2-

level adjustment is proper, and the Court sustains in part and overrules in part the Objection.

III.   THE 4-LEVEL ENHANCEMENT UNDER § 2A3.1(b)(1) APPLIES AND DOES
       NOT CONSTITUTE IMPERMISSIBLE DOUBLE COUNTING, BUT THE 2-
       LEVEL ENHANCEMENT UNDER § 2A3.1(b)(4) DOES NOT APPLY.

       Last, the Court resolves two issues with the PSR that the parties do not raise. First, the

PSR, after concluding that a cross reference to § 2A3.1 applies, adds a 4-level enhancement under

§ 2A3.1(b)(1), because Williams’ offense involves conduct that §§ 2241 or § 2242 describes. See

PSR ¶ 30, at 11. The Court concludes that, in this case, applying § 2A3.1(b)(1) does not

impermissibly double count conduct that formed the basis for the cross reference under

§ 2G1.1(c)(1). Second, the PSR applies a 2-level enhancement for seriously bodily injury. See

PSR ¶ 31, at 11. The Court concludes that there is insufficient evidence that Jane Doe 2 suffered

serious bodily injury, and so the 2-level enhancement under § 2A3.1(b)(4) does not apply.

       A.      A 2-LEVEL ENHANCEMENT FOR SERIOUS BODILY INJURY DOES
               NOT APPLY.

       The PSR calculates a 2-level enhancement under § 2A3.1(b)(4). See PSR ¶ 31, at 11.

Although neither party objects to this enhancement, the Court concludes that the enhancement

does not apply to Williams’ offense. Section 2A3.1(b)(4)(B) directs courts to apply a 2-level

enhancement “if the victim sustained serious bodily injury.” U.S.S.G. § 2A3.1(b)(4)(B). The

Guidelines provide two definitions of “serious bodily injury. U.S.S.G. § 1B1.1 note 1(L). First,




                                               - 71 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 72 of 76



“‘[s]erious bodily injury’ means injury involving extreme physical pain or the protracted

impairment of a function of a bodily member, organ, or mental faculty; or [ii] requiring medical

intervention such as surgery, hospitalization, or physical rehabilitation.” U.S.S.G. § 1B1.1 note

1(L). Second, “‘serious bodily injury’ is deemed to have occurred if the offense involved conduct

constituting criminal sexual abuse under 18 U.S.C. § 2241 or [§] 2242 or any similar offense under

state law.” U.S.S.G. § 1B1.1 note 1(L). The second definition cannot apply, however, “when the

sentencing court is calculating the offense level for an 18 U.S.C. § 2241 offense.” United States

v. Jim, 786 F.3d 802, 814 (10th Cir. 2015). This limitation is because § 2A3.1’s application note 1

states that, “for the purposes of this guideline, ‘serious bodily injury’ means conduct other than

criminal sexual abuse, which is already taken into account in the base offense level under

subsection (a).” U.S.S.G. § 2A3.1 n.1 (emphasis in original). The Tenth Circuit has held that “the

two-level serious-bodily-injury enhancement can still apply to a sexual abuse offender, but it must

be based on the fact that the victim’s injuries meet” the first definition -- that is, “‘injury involving

extreme physical pain or the protracted impairment of a function of a bodily member, organ, or

mental faculty; or requiring medical intervention such as surgery, hospitalization, or physical

rehabilitation.’” United States v. Jim, 786 F.3d at 814 (quoting U.S.S.G. § 1B1.1 n.1(L)).

Consequently, the Tenth Circuit holds that, when § 2A3.1 provides the base offense level,

                a sentencing court can consider injuries the victim suffered resulting
        directly from the sexual abuse as well as those suffered during relevant conduct
        surrounding that offense when determining whether the victim suffered serious
        bodily injury, defined as injury involving extreme physical pain or the protracted
        impairment of a function of a bodily member, organ, or mental faculty; or requiring
        medical intervention such as surgery, hospitalization, or physical rehabilitation[.]




                                                 - 72 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 73 of 76



United States v. Jim, 786 F.3d at 815 (citation omitted). See United States v. Volpe, 224 F.3d 72,

78 (2d Cir. 2000)(noting that § 2A3.1(b)(4)’s “degree-of-injury adjustment punishes the assailant

for the injuries to the victim that result from the assault”)(emphasis in original).

       Here, § 2A3.1 provides Williams’ base offense level, so § 2A3.1(b)(4)’s 2-level

enhancement can apply only if his offense conduct causes “extreme physical pain or the protracted

impairment of a bodily member, organ, or mental faculty; or requiring medical intervention such

as surgery, hospitalization, or physical rehabilitation.” U.S.S.G. § 1B1.1 n.1(L). There is no such

evidence here that Jane Doe 2 sustained such an injury. Accordingly, the Court directs that the

PSR’s ¶ 31, at 11, be amended to omit the 2-level enhancement for serious bodily injury.

       B.      A 4-LEVEL ENHANCEMENT UNDER § 2A3.1(b)(1) IS APPROPRIATE
               AND DOES NOT CONSTITUTE DOUBLE COUNTING.

       After concluding that a cross reference to § 2A3.1, pursuant to § 2G1.1, is appropriate, the

PSR applies a 4-level enhancement under § 2A3.1(b)(1). That section applies if the defendant’s

relevant offense conduct involves conduct that §§ 2241(a) or (b) describe.             See U.S.S.G.

§ 2A3.1(b)(1). Neither party objects to this enhancement.

       Courts have uniformly held that cross-referencing to § 2A3.1, because the offense involved

conduct that § 2241 describes, does not foreclose a 4-level enhancement under § 2A3.1(b)(1). In

United States v. Flanders, 752 F.3d 1317 (11th Cir. 2014), the Eleventh Circuit concluded that “the

Sentencing Commission intended for the entirety of § 2A3.1, including any enhancements, to

apply following the application of the cross reference.” United States v. Flanders, 752 F.3d at 1340

(citing U.S.S.G. § 1B1.5(a)). The Eleventh Circuit further concluded that § 2G1.1(c)(1)’s cross

reference and § 2A3.1(b)(1)’s enhancement involve different conduct. See 753 F.3d at 1340. The

Eleventh Circuit said that the cross reference applies to offenses that involve sexual abuse, while




                                                - 73 -
         Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 74 of 76



the enhancement applies “only where the offense involved conduct constituting the more severe

subset of aggravated sexual abuse offenses.” 753 F.3d at 1340 (citing U.S.S.G. §§ 2A3.1(b)(1),

1G1.1(c)(1); 18 U.S.C. § 2241(a) and (b)). The Eleventh Circuit thus held that, even to the extent

that the defendant’s base offense level and the § 2A3.1(b)(1) enhancement were “based on the

same conduct, . . . those calculations did not constitute impermissible double counting.” 753 F.3d

at 1340. (citing United States v. Webb, 665 F.3d 1380, 1382-83 (11th Cir. 2012). The United

States Court of Appeals for the Ninth Circuit takes a similar approach applying § 2A3.2(c)(1)’s

cross reference, which the Ninth Circuit noted “applies if the offense involved a violation of either

18 U.S.C. §§ 2241 or 2242,” neither of which require the use of force. United States v. Archdale,

229 F.3d 861, 869 (9th Cir. 2000). The Ninth Circuit thus concluded that, because it is possible

to be sentenced under § 2A3.1 for an offense that does not involve the use of force, such behavior

may justify an enhancement, because “the guideline’s base offense level will not necessarily have

been set to capture the full extent of the wrongfulness of such behavior.” United States v.

Archdale, 229 F.3d at 869 (internal quotation marks omitted). Moreover, the Ninth Circuit noted

that, because “‘[t]he Sentencing Commission plainly understands the concept of double counting

and expressly forbids it where it is not intended,’” it is notable that the Sentencing Commission

did not preclude the enhancement’s application following a cross reference. United States v.

Archdale, 229 F.3d at 869 (quoting United States v. Williams, 954 F.2d 204, 208 (4th Cir. 1992)).

The Tenth Circuit has similarly held that, “in a case involving the sexual abuse of a child, the

guidelines provide the sentencing judge with the flexibility to apply a force enhancement

depending on the facts.” United States v. Reyes Pena, 216 F.3d at 1210-11. Accordingly, it is




                                               - 74 -
           Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 75 of 76



permissible to apply § 2A3.1(b)(1)’s 4-level enhancement, because Williams’ offense conduct

involved the use of force that § 2241(a) and (b) describes.

       In summary, under § 2A3.1, Williams’ base offense level is 30.                  See U.S.S.G.

§ 2A3.1(a)(2). A 4-level enhancement under U.S.S.G. § 2A3.1(b)(1) is proper, because Williams’

offense involves conduct that § 2241(a) and (b) describe. See PSR ¶ 30, at 11. A 4-level

enhancement for abduction under U.S.S.G. § 2A3.1(b)(5), and a 2-level enhancement for physical

restraint under U.S.S.G. § 3A1.3 are proper, but Williams is also entitled to a 2-level adjustment

under U.S.S.G. § 3B1.2. Williams is further entitled to a 3-level adjustment for his acceptance of

responsibility and assistance to authorities. See PSR ¶¶ 38-39, at 13. Williams cumulative offense

level is thus 35. Williams has a criminal history score of zero, and so his resulting criminal history

category is 1. See PSR ¶ 62, at 17. Accordingly, Williams’ Guidelines imprisonment range is

168-210 months imprisonment. See U.S.S.G. §5A.1. The Court notes, however, that Williams

and the United States agree that a sentence of thirty to sixty months imprisonment is appropriate.

See Plea Agreement ¶ 15, at 6. The Court will determine Williams sentence at his sentencing

hearing.



                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
Counsel:

John C. Anderson
  United States Attorney
Letitia Carroll Simms
  Assistant U.S. Attorney
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Plaintiff




                                                - 75 -
       Case 1:17-cr-02556-JB Document 218 Filed 07/16/20 Page 76 of 76




Paul M. Linnenburger
Rothstein Donatelli, LLP
Albuquerque, New Mexico

      Attorneys for the Defendant




                                    - 76 -
